Exhibit 10.1

Execution Copy

 

 

 

THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT

by and among

ORCHARD SUPPLY HARDWARE LLC,

as Borrower,

ORCHARD SUPPLY HARDWARE STORES CORPORATION,

and certain Subsidiaries of Orchard Supply Hardware LLC

who subsequently become Guarantors hereunder

and

THE LENDERS AND ISSUING BANKS FROM TIME TO TIME PARTY HERETO

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Administrative Agent and Collateral Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

and

WELLS FARGO CAPITAL FINANCE, LLC

MERRILL LYNCH, PIERCE FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers and Joint Bookrunners

Dated: October 17, 2012

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I Definitions

     1              SECTION 1.01   

Defined Terms

     1              SECTION 1.02   

Classification of Loans and Borrowings

     33              SECTION 1.03   

Terms Generally

     33              SECTION 1.04   

Accounting Terms; GAAP

     34              SECTION 1.05   

Letter of Credit Amounts

     34              SECTION 1.06   

Times of Day

     34    ARTICLE II The Credits      35              SECTION 2.01   

Commitments

     35              SECTION 2.02   

Loans and Borrowings.

     35              SECTION 2.03   

Requests for Revolving Borrowings

     36              SECTION 2.04   

Protective Advances.

     36              SECTION 2.05   

Swingline Loans.

     37              SECTION 2.06   

Letters of Credit.

     38              SECTION 2.07   

Funding of Borrowings.

     49              SECTION 2.08   

Interest Elections.

     49              SECTION 2.09   

Termination and Reduction of Revolving Commitments.

     50              SECTION 2.10   

Repayment of Loans; Evidence of Debt.

     51              SECTION 2.11   

Prepayment of Loans.

     52              SECTION 2.12   

Fees.

     54              SECTION 2.13   

Interest.

     54              SECTION 2.14   

Alternate Rate of Interest

     55              SECTION 2.15   

Increased Costs.

     56              SECTION 2.16   

Break Funding Payments

     57              SECTION 2.17   

Taxes.

     57              SECTION 2.18   

Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

     59              SECTION 2.19   

Mitigation Obligations; Replacement of Lenders

     61              SECTION 2.20   

Returned Payments

     62              SECTION 2.21   

Effective Date Adjustments.

     62              SECTION 2.22   

Increase in Revolving Commitments.

     62              SECTION 2.23   

Request for LILO Commitment

     64    ARTICLE III Representations and Warranties      66   
          SECTION 3.01   

Organization; Powers

     66              SECTION 3.02   

Authorization; Enforceability

     66              SECTION 3.03   

Governmental Approvals; No Conflicts

     66              SECTION 3.04   

Financial Condition; No Material Adverse Change.

     67              SECTION 3.05   

Properties.

     67              SECTION 3.06   

Litigation and Environmental Matters.

     67   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

          SECTION 3.07

  

Compliance with Laws and Agreements

     68   

          SECTION 3.08

  

Investment and Holding Company Status

     68   

          SECTION 3.09

  

Taxes

     68   

          SECTION 3.10

  

ERISA.

     68   

          SECTION 3.11

  

Disclosure

     68   

          SECTION 3.12

  

Solvency

     69   

          SECTION 3.13

  

Insurance

     69   

          SECTION 3.14

  

Capitalization and Subsidiaries.

     69   

          SECTION 3.15

  

Security Interest in Collateral

     70   

          SECTION 3.16

  

Labor Disputes

     70   

          SECTION 3.17

  

Margin Regulations

     70   

          SECTION 3.18

  

Use of Proceeds

     70   

          SECTION 3.19

  

Collateral Locations

     71   

          SECTION 3.20

  

Corporate Names; Prior Transactions

     71   

          SECTION 3.21

  

Credit Card Agreements

     71   

          SECTION 3.22

  

Master Operating Lease

     71   

          SECTION 3.23

  

Survival of Warranties; Cumulative

     71   

ARTICLE IV Conditions

     71   

          SECTION 4.01

  

Effective Date

     71   

          SECTION 4.02

  

Each Credit Event

     74   

ARTICLE V Affirmative Covenants

     74   

          SECTION 5.01

  

Financial Statements; Borrowing Base and Other Information

     74   

          SECTION 5.02

  

Notices of Material Events

     76   

          SECTION 5.03

  

Existence; Conduct of Business

     78   

          SECTION 5.04

  

Payment of Obligations

     78   

          SECTION 5.05

  

Maintenance of Properties

     78   

          SECTION 5.06

  

Books and Records; Inspection Rights

     78   

          SECTION 5.07

  

Compliance with Laws

     78   

          SECTION 5.08

  

Compliance with Environmental Laws

     78   

          SECTION 5.09

  

Compliance with Material Contracts

     79   

          SECTION 5.10

  

Use of Proceeds

     79   

          SECTION 5.11

  

Insurance

     79   

          SECTION 5.12

  

Appraisals and Field Examinations

     79   

          SECTION 5.13

  

Additional Collateral; Further Assurances.

     80   

          SECTION 5.14

  

Cash Management.

     81   

          SECTION 5.15

  

Real Property.

     82   

          SECTION 5.16

  

Post-Closing Covenant.

     83   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE VI Negative Covenants      83              SECTION 6.01
   Indebtedness      83              SECTION 6.02    Liens      85   
          SECTION 6.03    Fundamental Changes.      86              SECTION 6.04
   Investments, Loans, Advances, Guarantees and Acquisitions      87   
          SECTION 6.05    Asset Sales      90              SECTION 6.06    Sale
and Leaseback Transactions      91              SECTION 6.07    Swap Agreements
     91              SECTION 6.08    Restricted Payments; Certain Payments of
Indebtedness.      91              SECTION 6.09    Change in Nature of Business.
     93              SECTION 6.10    Transactions with Affiliates      93   
          SECTION 6.11    Restrictive Agreements      94              SECTION
6.12    Use of Proceeds      94              SECTION 6.13    Amendment of
Material Documents      94              SECTION 6.14    Accounting; Fiscal Year
     94              SECTION 6.15    Margin Regulations      95   
          SECTION 6.16    Excess Availability      95    ARTICLE VII Events of
Default      95    ARTICLE VIII The Administrative Agent      98   
          SECTION 8.01    Appointment of ABL Administrative Agent and Collateral
Agent      98              SECTION 8.02    Limited Duties      98   
          SECTION 8.03    Reliance      99              SECTION 8.04   
Delegation of Rights and Duties      99              SECTION 8.05    Resignation
of ABL Administrative Agent      99              SECTION 8.06    Lender Credit
Decision      100              SECTION 8.07    Reports      100   
          SECTION 8.08    Syndication Agent and Arrangers      100   
          SECTION 8.09    Defaulting Lenders      101              SECTION 8.10
   Indemnification of Agents      101    ARTICLE IX Miscellaneous      102   
          SECTION 9.01    Notices.      102              SECTION 9.02   
Waivers; Amendments.      103              SECTION 9.03    Expenses; Indemnity;
Damage Waiver.      105              SECTION 9.04    Successors and Assigns.   
  107              SECTION 9.05    Survival      110              SECTION 9.06
   Counterparts; Integration; Effectiveness      111              SECTION 9.07
   Severability      111   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page             SECTION 9.08    Right of Setoff      111   
          SECTION 9.09    Governing Law; Jurisdiction; Consent to Service of
Process.      112              SECTION 9.10    WAIVER OF JURY TRIAL      112   
          SECTION 9.11    Headings      113              SECTION 9.12   
Confidentiality.      113              SECTION 9.13    Several Obligations;
Nonreliance; Violation of Law      114              SECTION 9.14    USA PATRIOT
ACT      114              SECTION 9.15    Disclosure      114   
          SECTION 9.16    Appointment for Perfection      114   
          SECTION 9.17    Interest Rate Limitation      114              SECTION
9.18    Amendment and Restatement.      115              SECTION 9.19   
Intercreditor Agreement      116              SECTION 9.20    Refinancing of
Term Loan Documents.      116    ARTICLE X Loan Guaranty      116   
          SECTION 10.01    Guaranty      116              SECTION 10.02   
Guaranty of Payment      117              SECTION 10.03    No Discharge or
Diminishment of Loan Guaranty.      117              SECTION 10.04    Defenses
Waived      118              SECTION 10.05    Rights of Subrogation      118   
          SECTION 10.06    Reinstatement; Stay of Acceleration      118   
          SECTION 10.07    Information      118              SECTION 10.08   
Termination      119              SECTION 10.09    Taxes      119   
          SECTION 10.10    Maximum Liability      119              SECTION 10.11
   Contribution      119              SECTION 10.12    Liability Cumulative     
120              SECTION 10.13    Common Enterprise      120    ARTICLE XI     
120    Existing Credit Agreement Amended and Restated      120   

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

SCHEDULES:

  

Commitment Schedule

  

Schedule 2.06 – Existing Letters of Credit

  

Schedule 3.05 – Properties / Intellectual Property

  

Schedule 3.06 – Disclosed Matters

  

Schedule 3.13 – Insurance

  

Schedule 3.14 – Capitalization and Subsidiaries

  

Schedule 3.15 – Security Interest in Collateral

  

Schedule 3.20 – Corporate Names

  

Schedule 3.21 – Existing Credit Card Agreements

  

Schedule 6.01 – Existing Indebtedness

  

Schedule 6.02 – Existing Liens

  

Schedule 6.04 – Existing Investments

  

Schedule 6.11 – Existing Restrictions

  

EXHIBITS:

  

Exhibit A – Form of Assignment and Assumption

  

Exhibit B – Form of Borrowing Base Certificate

  

Exhibit C – Form of Compliance Certificate

  

Exhibit D – Form of Joinder Agreement

  

Exhibit E-1 – Form of Revolving Note

  

Exhibit E-2 – Form of FILO Note

  

Exhibit E-3 – Form of Swingline Note

  

 

v



--------------------------------------------------------------------------------

This THIRD AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT, dated as of
October 17, 2012 (as it may be amended or modified from time to time, this
“Agreement”), among ORCHARD SUPPLY HARDWARE LLC, a Delaware limited liability
company (“Borrower”), ORCHARD SUPPLY HARDWARE STORES CORPORATION, a Delaware
corporation (“Holdings”), those certain Subsidiaries of the Borrower who
subsequently become parties hereto (together with Holdings, collectively, the
“Loan Guarantors”), the Lenders party hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as ABL Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as collateral agent for the Lenders (in such capacity, the
“Collateral Agent”), and BANK OF AMERICA, N.A., as Syndication Agent, amends and
restates in its entirety the Second Amended and Restated Senior Secured Credit
Agreement dated as of January 29, 2010, as amended by the Consent and First
Amendment to Credit Agreement dated as of December 21, 2011 (as amended to the
date hereof, without giving effect to the amendments and restatements set forth
herein, the “Existing Credit Agreement”), among the Borrower, the Loan
Guarantors, the ABL Administrative Agent, the Collateral Agent, and the lenders
and issuing banks from time to time party thereto.

W I T N E S S E T H:

WHEREAS, in accordance with Section 9.02 of the Existing Credit Agreement, the
Borrower, the Guarantors, the Required Lenders (as defined in the Existing
Credit Agreement) and the ABL Administrative Agent desire to amend and restate
the Existing Credit Agreement as provided herein.

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereto hereby agree that the Existing
Credit Agreement shall be amended and restated in its entirety to read as
follows:

ARTICLE I

Definitions

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, or any successor.

“ABL Facility” means the Loans and Letters of Credit under this Agreement.

“ABL Facility Primary Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“ABL Loan Security Agreement” means that certain Second Amended and Restated
Pledge and Security Agreement, dated as of January 29, 2010, between the Loan
Parties and the Collateral Agent, for the benefit of the Collateral Agent, the
ABL Administrative Agent and the Lenders, and any other pledge or security
agreement entered into after the date of this Agreement



--------------------------------------------------------------------------------

by any other Loan Party (as required by this Agreement or any other Loan
Document), or any other Person, granting a Lien on any property to secure the
obligations and liabilities of any Loan Party under any Loan Document, as the
same may be amended, restated or otherwise modified from time to time.

“Accelerated Reporting Event” means either (a) notice from the ABL
Administrative Agent of the occurrence and continuance of any Event of Default,
or (b) the failure of the Borrower to maintain Availability at all times of not
less than the greater of (i) $20,000,000 or (ii) twenty percent (20%) of the
Maximum Availability (calculated without inclusion of the Aggregate FILO
Commitments in the Total Commitments). For purposes of this Agreement, the
occurrence of an Accelerated Reporting Event shall be deemed continuing at the
ABL Administrative Agent’s option (i) so long as such Default has not been cured
or waived or such Event of Default has not been waived, and/or (ii) if the
Accelerated Reporting Event arises as a result of the Borrower’s failure to
maintain Availability as required under clause (b) of the immediately preceding
sentence, until Availability has equaled or exceeded twenty five percent
(25%) of the aggregate Revolving Commitments for thirty (30) consecutive
Business Days, in which case an Accelerated Reporting Event shall no longer be
deemed continuing for purposes of this Agreement. The termination of an
Accelerated Reporting Event as provided herein shall in no way limit, waive or
delay the occurrence of a subsequent Accelerated Reporting Event in the event
that the conditions set forth in this definition again arise.

“Account” has the meaning assigned to such term in the ABL Loan Security
Agreement.

“Account Debtor” means any Person obligated on an Account.

“Adjusted LIBO Rate” means:

(a) for any Interest Period with respect to any LIBO Borrowing, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of one percent) equal
to (i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate; and

(b) for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each fiscal quarter, commencing
February 1, 2013.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the ABL Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

2



--------------------------------------------------------------------------------

“Agents” means, collectively, the ABL Administrative Agent and the Collateral
Agent.

“Aggregate FILO Commitments” means the FILO Commitments of all the FILO Lenders.
As of the Effective Date, the Aggregate FILO Commitments are in the sum of
$7,500,000.

“Appliances Agreement” means the Consignment Agreement, dated as of October 26,
2011, between the Borrower and Sears Authorized Hometown Stores, LLC.

“Applicable Percentage” means, with respect to any Lender, with respect to
Revolving Loans, LC Exposure, Swingline Loans or Protective Advances, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment and the denominator of which is the aggregate Revolving Commitment of
all Lenders; provided, however, that if the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
such Lender’s share of the aggregate Revolving Exposure at that time. The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on the Commitment Schedule or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Margin” means:

(a) From and after the Effective Date until the first Adjustment Date, the
percentages set forth in Level II of the pricing grid below; and

(b) On the first Adjustment Date and on each Adjustment Date thereafter, the
Applicable Margin shall be determined from the pricing grid below based upon
Average Availability for the most recently ended fiscal quarter immediately
preceding such Adjustment Date, provided that if any Borrowing Base Certificates
are at any time restated or otherwise revised (including as a result of an
audit) or if the information set forth in any Borrowing Base Certificates
otherwise proves to be false or incorrect such that the Applicable Margin would
have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods and shall be due and payable on
demand.

 

3



--------------------------------------------------------------------------------

Level

  

Average Availability

   Applicable
Margin for
LIBOR Loans     Applicable
Margin for
Base Rate
Loans     Standby
Letter of
Credit Fee     Documentary
Letter of
Credit Fee     Revolving
Commitment
Fee Rate   I    Greater than $80,000,000      1.50 %      0.50 %      1.50 %   
  1.00 %      0.375 %  II    Less than or equal to $80,000,000 and greater than
$40,000,000      1.75 %      0.75 %      1.75 %      1.25 %      0.375 %  III   
Less than or equal to $40,000,000      2.00 %      1.00 %      2.00 %      1.50
%      0.375 % 

The Average Availability shall be deemed to be in Level III at any time that an
Event of Default has occurred and is continuing.

“Approved Fund” has the meaning assigned to such term in Section 9.04.

“Ares Capital Markets Group” means any collateralized loan obligation fund, any
collateralized debt obligation fund, any collateralized bond obligation fund,
any distressed asset fund, any hedge fund or any other similar fund managed by
Ares Management LLC or one of its Affiliates.

“Arranger” means, collectively, Wells Fargo Capital Finance, LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated in their capacities as joint lead
arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the ABL Administrative Agent, in the form of
Exhibit A or any other form approved by the ABL Administrative Agent.

“Auto-Extension Letter of Credit” has the meaning assigned to such term in
Section 2.06(b)(ii).

“Availability” means, at any time, an amount equal to (a) Maximum Availability
at such time minus (b) the outstanding Credit Extensions.

“Availability Period” means the period from and including the Effective Date to
but excluding the Revolving Credit Termination Date.

“Availability Reserve” means (a) as of three (3) Business Days after the date of
written notice of any determination thereof to the Borrower by the ABL
Administrative Agent, such

 

4



--------------------------------------------------------------------------------

amounts as the ABL Administrative Agent may from time to time establish against
the facility in the ABL Administrative Agent’s Permitted Discretion in order
either (i) to preserve the value of the Collateral or the ABL Administrative
Agent’s or Collateral Agent’s Lien thereon or (ii) to provide for the payment of
unanticipated liabilities of any Loan Party arising after the Effective Date,
and (b) as of five (5) Business Days after the date of written notice of any
determination thereof to the Borrower by the ABL Administrative Agent, such
other reserves which the ABL Administrative Agent deems necessary, in its
Permitted Discretion, to maintain (including, without limitation, reserves for
accrued and unpaid interest on the Secured Obligations, reserves for
consignee’s, warehousemen’s and bailee’s charges, reserves for Swap Obligations,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, un-indemnified
or under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party.

“Available Revolving Commitment” means, at any time, the aggregate Revolving
Commitments then in effect minus the aggregate Revolving Exposure of all Lenders
at such time.

“Average Availability” means the average daily Availability for the immediately
preceding fiscal quarter.

“Bank of America Fee Letter” means the letter agreement, dated as of August 10,
2012, between the Borrower and the Syndication Agent, as amended, modified,
supplemented or restated and in effect from time to time.

“Bank Products” shall mean one or more of the following types or services or
facilities provided to the Borrower by any Lender or any Affiliate of any
Lender: (a) credit cards or stored value cards; (b) cash management or related
services, including, without limitation, (i) automated clearinghouse transfer of
funds for the account of the Borrower pursuant to agreement or overdraft for any
accounts of the Borrower maintained with any Lender that are subject to the
control of such Lender, whether pursuant to any deposit account control
agreement to which such Lender is a party or by such Lender or any of its
Affiliates being the financial institution at which the accounts are maintained,
and (ii) controlled disbursement services; (c) foreign exchange facilities;
(d) if and to the extent permitted hereunder, Swap Agreements; and (e) Factored
Receivables.

“Bank Product Obligations” of the Loan Parties means any and all obligations of
the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Prime Rate in effect for such day and (b) the Federal Funds Effective Rate in
effect on such day plus  1/2 of 1%. Any change in the Base Rate due to a change
in the Prime Rate or the Federal Funds Effective Rate shall be effective from
and including the effective date of such change in the Prime Rate or the Federal
Funds Effective Rate, respectively.

 

5



--------------------------------------------------------------------------------

“Base Rate Borrowing” means a Borrowing comprised of Loans that bear interest at
a rate determined by reference to the Base Rate in accordance with the terms of
Section 2.13.

“Base Rate Loan” means a Loan that bears interest at a rate determined by
reference to the Base Rate in accordance with the terms of Section 2.13.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan and (c) a Protective
Advance.

“Borrowing Base” means, at any time, the sum of:

(a) the product of (i) 90% multiplied by (ii) the appraised Net Orderly
Liquidation Value of Eligible Inventory of the Borrower at such time, plus

(b) the product of (i) 90% multiplied by (ii) the Borrower’s Eligible Credit
Card Account Receivable at such time minus any Reserve related to Eligible
Credit Card Account Receivable, plus

(c) the then outstanding balance of the FILO Term Loan; minus

(d) Reserves, other than Availability Reserves.

Any Reserve adjustment permitted to be made by the ABL Administrative Agent
under this Agreement shall be effective upon notice to the Borrower by the ABL
Administrative Agent, except with respect to Availability Reserves, which go
into effect as of three (3) Business Days or five (5) Business Days, as
applicable pursuant to the definition of “Availability Reserves”, after the date
of written notice of any determination thereof to the Borrower by the ABL
Administrative Agent. The Borrowing Base at any time shall be determined by
reference to the most recent Borrowing Base Certificate delivered to the ABL
Administrative Agent pursuant to Section 5.01(g) of this Agreement.

“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower, in substantially
the form of Exhibit B or another form which is reasonably acceptable to the ABL
Administrative Agent in its Permitted Discretion.

“Borrowing Base Proceeds Deposit Account” has the meaning assigned to such term
in Section 5.14(a).

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the state in which the ABL Administrative Agent’s
offices are located or in San Jose, California are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, without duplication, any
expenditure or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of the Borrower and its Restricted Subsidiaries
prepared in accordance with GAAP; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed or
reimbursed with (x) insurance proceeds paid on account of the loss of or damage
to the assets being replaced, restored or repaired, (y) awards of compensation
arising from the taking by eminent domain or condemnation of the assets being
replaced or (z) tenant improvement allowances or landlord contributions,
(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller for such equipment
being traded in at such time, or (iii) the purchase of plant, property or
equipment to the extent financed or reimbursed with the proceeds of (A) tenant
improvement allowances or landlord contributions or (B) an Asset Sale or
Property Loss Event that are not required to be applied to prepay the
Obligations pursuant to Section 2.11(c).

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP as in effect on the Effective Date and
the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP as in effect on the Effective Date.

“Cash Collateralize” has the meaning assigned to such term in Section 2.06(g).

“Cash Dominion Period” means each of the following: (a) each period beginning on
the date on which an Event of Default has occurred and ending on the date on
which such Event of Default has been waived in accordance with the terms of this
Agreement; (b) each period beginning on the date on which Availability has been
less than fifteen percent (15%) of the Maximum Availability (calculated without
inclusion of the Aggregate FILO Commitments in the Total Commitments) for three
(3) consecutive Business Days and ending on the date on which Availability has
equaled or exceeded fifteen percent (15%) of the Maximum Availability
(calculated without inclusion of the Aggregate FILO Commitments in the Total
Commitments) for thirty (30) consecutive Business Days; provided that a Cash
Dominion Period shall be deemed continuing (even if even if an Event of Default
is no longer continuing and/or Availability exceeds the required amount for
thirty (30) consecutive Business Days) after a Cash Dominion Period has
commenced on two (2) occasions during any twelve month period after the
Effective Date if the first such Cash Dominion Period has been terminated and
shall continue until the expiration of the twelve month period ending after the
commencement of the second Cash Dominion Period. The termination of a Cash
Dominion Period as provided herein shall in no way limit, waive or delay the
commencement of a subsequent Cash Dominion Period in the event that the
conditions set forth in this definition again arise.

 

7



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following:

(a) the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, to any “person” (as
that term is used in Section 13(d)(3) of the Exchange Act), other than any one
or more Permitted Holders;

(b) the adoption of a plan relating to the liquidation or dissolution of the
Borrower;

(c) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act or any successor provisions to either of the foregoing),
including any group acting for the purpose of acquiring, holding, voting or
disposing of securities within the meaning of Rule 13d-5(b)(1) under the
Exchange Act, other than any one or more of the Permitted Holders, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act, except that
a person will be deemed to have “beneficial ownership” of all shares that any
such person has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 40%
or more of the total voting power of the Voting Stock of the Borrower or
Holdings; provided, however, that the Permitted Holders are the “beneficial
owners” (as defined in Rule 13d-3 under the Exchange Act, except that a person
will be deemed to have “beneficial ownership” of all shares that any such person
has the right to acquire, whether such right is exercisable immediately or only
after the passage of time), directly or indirectly, in the aggregate of a lesser
percentage of the total voting power of the Voting Stock of the Borrower or
Holdings than such other person or group (for purposes of this clause (d), such
person or group shall be deemed to beneficially own any Voting Stock of a
corporation held by a parent corporation so long as such person or group
beneficially owns, directly or indirectly, in the aggregate at least a majority
of the total voting power of the Voting Stock of such parent corporation);

(d) the first day on which a majority of the members of the Board of Directors
of Holdings are not Continuing Directors, other than pursuant to the right of a
Permitted Holder to designate members of the Board of Directors of Holdings
pursuant to the Stockholders’ Agreement; or

(e) the occurrence of a “Change in Control” (or any comparable term) under, and
as defined in, (i) any document or instrument evidencing or governing any
Material Indebtedness of the Borrower and its Subsidiaries, (ii) the Master
Operating Lease and (iii) the Term Loan Agreement.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any

 

8



--------------------------------------------------------------------------------

lending office of such Lender or by such Lender’s or such Issuing Bank’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement; provided, however, that “Change in Law” shall include,
regardless of the date enacted, adopted or issued, all requests, guidelines,
requirements or directives (i) under or relating to the Dodd-Frank Wall Street
Reform and Consumer Protection Act, or (ii) promulgated pursuant to Basel III by
the Bank of International Securities, the Basel Committee on Banking Supervision
(or any similar authority) or any other Governmental Authority.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Protective Advances.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Collateral” referred to in the Collateral
Documents, except that, in addition to the Excluded Collateral as defined in the
ABL Loan Security Agreement, the Collateral shall not include (a) any assets as
to which the Collateral Agent and the Borrower agree that the cost of obtaining
a security interest therein are excessive in view of the benefits to be obtained
by the Lenders therefrom, (b) any fee owned real property of the Borrower or any
Guarantor or any leasehold interest in real property of the Borrower or any
Guarantor, (c) motor vehicles, aircraft and other assets subject to a
certificate of title, (d) deposits of cash and cash equivalents securing
obligations to third parties otherwise permitted hereunder, provided that the
amount of such deposits shall not exceed $1,000,000 in the aggregate.

“Collateral Access Agreement” has the meaning assigned to such term in the ABL
Loan Security Agreement.

“Collateral Agent” has the meaning assigned to such term in the preamble.

“Collateral Documents” means, collectively, the ABL Loan Security Agreement, the
Leasehold Mortgages and any other documents granting, perfecting or evidencing a
Lien upon the Collateral in favor of the Collateral Agent, on behalf of itself
the ABL Administrative Agent and the Lenders, as security for payment of the
Secured Obligations.

“Collection Account” has the meaning assigned to such term in Section 5.14(a).

“Commitment” means, with respect to each Lender, its Revolving Commitment and
its FILO Commitment.

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of Holdings who (a) was a member of such Board of Directors
on the date of this Agreement; or (b) was nominated for election or elected to
such Board of Directors with the approval of a majority of the Continuing
Directors who were members of such Board of Directors at the time of such
nomination or election.

 

9



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Card Account Receivable” means each “Account”, together with all income,
payments and proceeds thereof, owed by any Credit Card Issuer or Credit Card
Processor to a Loan Party resulting from charges by a customer of the Borrower
or any of its Restricted Subsidiaries on credit cards issued by such Credit Card
Issuer or processed by such Credit Card Processor in connection with the sale of
goods by the Borrower or any of its Restricted Subsidiaries, or services
performed by the Borrower or any of its Restricted Subsidiaries, in each case in
the ordinary course of its business.

“Credit Card Agreements” means all agreements now or hereafter entered into by
any Loan Party with any Credit Card Issuer or any Credit Card Processor, as the
same now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, as to the
Borrower, the agreements set forth on Schedule 3.21 hereto.

“Credit Card Issuer” shall mean any Person who issues or whose members issue
credit cards, including, without limitation, MasterCard or VISA bank credit or
debit cards or other bank credit or debit cards issued through MasterCard
International, Inc., Visa, U.S.A., Inc. or Visa International and American
Express, Discover, Diners Club and other non-bank credit or debit cards,
including, without limitation, credit or debit cards issued by or through
American Express Travel Related Services Company, Inc.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any sales transactions of any Loan Party involving credit card or
debit card purchases by customers using credit cards or debit cards issued by
any Credit Card Issuer.

“Credit Extensions” means as of any day, the sum of (a) the principal balance of
all Loans then outstanding, and (b) the then outstanding amount of the Letter of
Credit Outstandings.

“Customs Broker Agreement” means an agreement in form and substance satisfactory
to the ABL Administrative Agent and the Collateral Agent among a Loan Party, a
customs broker, freight forwarder or other carrier, and the Collateral Agent,
pursuant to which the customs broker, freight forwarder or other carrier
acknowledges that it has control over and holds the documents evidencing
ownership of the Inventory of such Loan Party for the benefit of the Collateral
Agent and agrees, upon notice from the Collateral Agent, to hold and dispose of
the subject Inventory solely as directed by the Collateral Agent.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in LC Exposure or participations in Swingline Loans
required to be funded by it hereunder within one (1) Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the ABL Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one (1) Business Day of the date when due, or
(c) has been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) any Issuing Bank or the Swingline Lender has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

“Deposit Account Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the ABL Administrative Agent, among any Loan Party, a
banking institution holding such Loan Party’s funds, and the Collateral Agent,
with respect to collection and control of all deposits and balances held in a
deposit account maintained by any Loan Party with such banking institution.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Document” has the meaning assigned to such term in the ABL Loan Security
Agreement.

“dollars” or “$” refers to lawful money of the United States of America.

“Effective Date” means the first date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Effective Date Loans” shall have the meaning assigned to such term in
Section 2.21(a).

“Eligible Credit Card Account Receivable” means, at the time of any
determination thereof, each Credit Card Account Receivable that satisfies the
following criteria at the time of creation and continues to meet the same at the
time of such determination: such Credit Card Account Receivable (i) has been
earned and represents the bona fide amounts due to a Loan Party from a Credit
Card Processor and/or Credit Card Issuer, and in each case originated in the
ordinary course of business of the applicable Loan Party and (ii) is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of the clauses (a) through (i) below. Without limiting the foregoing, to
qualify as an Eligible Credit Card Account Receivable, a Credit Card Account
Receivable shall indicate no person other than a Loan Party as payee or
remittance party. Without limiting the ABL Administrative Agent’s Permitted
Discretion provided herein, Eligible Credit Card Account Receivable shall not
include any Credit Card Account Receivable if:

(a) such Credit Card Account Receivable is not owned by a Loan Party and such
Loan Party does not have good or marketable title to such Credit Card Account
Receivable;

 

11



--------------------------------------------------------------------------------

(b) such Credit Card Account Receivable does not constitute an “Account” (as
defined in the UCC) or such Credit Card Account Receivable has been outstanding
more than seven (7) Business Days;

(c) the Credit Card Issuer or Credit Card Processor of the applicable credit
card with respect to such Credit Card Account Receivable is the subject of any
bankruptcy or insolvency proceedings;

(d) such Credit Card Account Receivable is not a valid, legally enforceable
obligation of the applicable Credit Card Issuer with respect thereto;

(e) such Credit Card Account Receivable is not subject to a properly perfected
security interest in favor of the ABL Administrative Agent, or is subject to any
Lien whatsoever other than Permitted Encumbrances contemplated by the processor
agreements and for which appropriate reserves (as reasonably determined by the
ABL Administrative Agent) have been established or maintained by the Loan
Parties;

(f) such Credit Card Account Receivable does not conform in all material
respects to all representations, warranties or other provisions in the Loan
Documents or in the Credit Card Agreements relating to Credit Card Account
Receivable;

(g) such Credit Card Account Receivable is subject to risk of set-off,
non-collection or not being processed due to unpaid and/or accrued credit card
processor fee balances, limited to the lesser of the balance of Credit Card
Account Receivable or unpaid credit card processor fees;

(h) such Credit Card Account Receivable is evidenced by “chattel paper” or an
“instrument” of any kind unless such “chattel paper” or “instrument” is in the
possession of the ABL Administrative Agent, and to the extent necessary or
appropriate, endorsed to the ABL Administrative Agent; or

(i) such Credit Card Account Receivable does not meet such other usual and
customary eligibility criteria for Credit Card Account Receivable as the ABL
Administrative Agent may determine from time to time in its Permitted
Discretion.

In determining the amount to be so included in the calculation of value of an
Eligible Credit Card Receivable, the face amount of a Credit Card Account
Receivable shall be reduced by, without duplication, to the extent not reflected
in such face amount, (i) the amount of all customary fees and expenses in
connection with any credit card arrangements and (ii) the aggregate amount of
all cash received in respect of such Credit Card Account Receivable but not yet
applied by the Borrower to reduce the amount of such Credit Card Account
Receivable.

 

12



--------------------------------------------------------------------------------

“Eligible Inventory” means all Inventory of a Loan Party that is not ineligible
for inclusion in the calculation of the Borrowing Base pursuant to any of
clauses (a) through (l) below. Without limiting the ABL Administrative Agent’s
Permitted Discretion provided herein, Eligible Inventory shall not include any
Inventory:

(a) which is not subject to a first priority perfected Lien in favor of the ABL
Administrative Agent;

(b) which is subject to any Lien other than (i) a Lien in favor of the ABL
Administrative Agent and (ii) a Permitted Encumbrance;

(c) which is, in the ABL Administrative Agent’s reasonable opinion,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;

(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Security Agreement has been breached or is not true in all
material respects and which does not conform in all material respects to all
standards imposed by any Governmental Authority;

(e) in which any Person other than any Loan Party shall (i) have any direct or
indirect ownership, interest or title to such Inventory or (ii) be indicated on
any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;

(f) which is operating supplies, packaging or shipping materials, cartons,
labels or other such materials not considered used for sale in the ordinary
course of business by the ABL Administrative Agent in its Permitted Discretion;

(g) which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers and has not yet been received into a distribution center
or store; provided that in-transit inventory purchased under Letters of Credit
hereunder shall be deemed Eligible Inventory, subject to a twenty-five percent
(25%) reserve, if (i) a Loan Party has sole title, (ii) a Loan Party has
possession or control over title documents relating to such Inventory and a Loan
Party is named as the consignee of such title documents, (iii) the Collateral
Agent has received a Customs Broker Agreement from each customs broker and
freight forwarder acting on behalf of any Loan Party, (iv) the Inventory is
fully insured, (v) the Inventory is not commingled with Inventory of any other
third party (which, for the avoidance of doubt, shall include Sears), and
(vi) the Inventory would not be deemed ineligible pursuant to any other
provision of this definition;

(h) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document,
unless (i) such warehouseman or bailee has delivered to the ABL Administrative
Agent a Collateral Access Agreement and such other documentation as the ABL
Administrative Agent may require or (ii) an appropriate Reserve has been
established by the ABL Administrative Agent in its Permitted Discretion;

(i) which is the subject of a consignment by a Loan Party as consignor;

(j) which is perishable;

 

13



--------------------------------------------------------------------------------

(k) which contains or bears any intellectual property rights licensed to a Loan
Party unless the ABL Administrative Agent is reasonably satisfied that it may
sell or otherwise dispose of such Inventory without (i) infringing the rights of
such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the then current
licensing agreement; or

(l) which is not reflected in a current perpetual inventory report of a Loan
Party.

Standards of eligibility may be made more restrictive from time to time solely
by the ABL Administrative Agent in the exercise of its Permitted Discretion,
with any such changes to be effective five (5) Business Days after delivery of
notice thereof to the Borrower and the Lenders.

“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the protection of the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to the extent relating to the presence or exposure
to Hazardous Materials, to health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA

 

14



--------------------------------------------------------------------------------

of an application for a waiver of the minimum funding standard with respect to
any Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any Plan
or Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
the Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the ABL Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).

“Existing Credit Agreement” has the meaning assigned to such term in the
preamble.

“Existing Letters of Credit” means each of the Letters of Credit described on
Schedule 2.06 issued and outstanding under the Existing Credit Agreement
immediately prior to the Effective Date.

“Facilities” means, collectively, the Term Facility and the ABL Facility.

“Factored Receivables” means any Accounts originally owed or owing by the
Borrower or any Guarantor to another Person which have been purchased by or
factored with Wells Fargo Bank, National Association or any of its Affiliates
pursuant to a factoring arrangement or otherwise with the Person that sold the
goods or rendered the services to the Borrower or Guarantor which gave rise to
such Account.

 

15



--------------------------------------------------------------------------------

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the ABL Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“FILO Commitment” means, with respect to each FILO Lender, the commitment of
such FILO Lender to make Loans to the Borrower in the amount set forth opposite
its name on the Commitment Schedule.

“FILO Lender” means each Lender having a FILO Commitment as set forth on the
Commitment Schedule or in the Assignment and Assumption by which it becomes a
FILO Lender.

“FILO Term Loan” means the Loan made by a FILO Lender pursuant to Section 2.01.

“Financial Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Loan Party or any of
the other individuals designated in writing to the ABL Administrative Agent by
an existing Financial Officer of a Loan Party as an authorized signatory of any
certificate or other document to be delivered hereunder. Any document delivered
hereunder that is signed by a Financial Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Financial Officer shall be conclusively presumed to have acted on behalf of such
Loan Party.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Fronting Fee” has the meaning assigned to such term in Section 2.06(j).

“Funding Account” means account number 1487602794 maintained by the Borrower
with Bank of America, N.A. and designated as the “Main Concentration Account”.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time.

“Gift Card Liability Reserve” means, at any fiscal month end, as the case may
be, a reserve equal to the total value of all gift cards outstanding.

 

16



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee of any guarantor shall be deemed to be the lower of (a) an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee is made and (b) the maximum amount for which such
guarantor may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guarantor may be liable are not stated or determinable, in which case the amount
of such Guarantee shall be such guarantor’s maximum reasonably anticipated
liability in respect thereof as determined by the Borrower in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Holdings” has the meaning assigned to such term in the preamble.

“Honor Notice Date” has the meaning assigned to such term in Section 2.06(c)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business and any earn-out
obligation until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP but including any liquidated earn-out),
(e) all Indebtedness of others secured by (or for

 

17



--------------------------------------------------------------------------------

which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Loans” means the loans which, subject to the Borrowing Base, can be
drawn on the Effective Date.

“Intercreditor Agreement” means the Amended and Restated Intercreditor
Agreement, dated as of January 29, 2010, among the Term Administrative Agent,
the Term Collateral Agent, the ABL Administrative Agent, the Collateral Agent,
the Borrower and the Loan Guarantors, as amended and in effect from time to
time.

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means: (a) with respect to any Base Rate Loan (including
any Swingline Loan) the first day of January, April, July, and October and the
Revolving Credit Termination Date; and (b) with respect to any Eurodollar Loan,
the last day of the Interest Period applicable to the Borrowing of which such
Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and the Revolving Credit Termination Date.
Notwithstanding the foregoing, upon the occurrence and during the continuance of
an Event of Default, “Interest Payment Date” means, with respect to any Base
Rate Loan (including any Swingline Loan), the last day of each month and the
Revolving Credit Termination Date.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available and agreed to by all Lenders, nine or twelve months)
thereafter, as the Borrower may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of

 

18



--------------------------------------------------------------------------------

such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the ABL Loan Security
Agreement.

“Inventory Reserves” shall mean reserves against Inventory equal to the sum of
the following:

(a) a reserve for shrink, or discrepancies between Inventory quantities on hand
pursuant to the Borrower’s perpetual and physical counts of the Inventory had a
full physical count been performed as of the date of the most recently delivered
Borrowing Base Certificate; and

(b) a reserve reasonably determined by the ABL Administrative Agent in its
Permitted Discretion for Inventory that is discontinued or slow-moving; and

(c) a reserve for Inventory which is designated to be returned to vendor or
which is recognized as damaged or off quality or not to customer specifications
by the Borrower; and

(d) any other reserve as deemed appropriate by the ABL Administrative Agent in
its Permitted Discretion, from time to time.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter
Credit Application, and any other document, agreement and instrument entered
into by any Issuing Bank and the Borrower (or any Subsidiary) and relating to
any such Letter of Credit.

“Issuing Bank” means (a) Wells Fargo, in its capacity as the issuer of Letters
of Credit hereunder, (b) Bank of America, N.A. or an Affiliate thereof, and
(c) any other Lender designated as an Issuing Bank by the Borrower and the ABL
Administrative Agent (such approval not to be unreasonably withheld) and their
successors in such capacity as provided in Section 2.06(l). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joinder Agreement” has the meaning assigned to such term in Section 5.13.

“LC Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any LC Borrowing in accordance with its Applicable Percentage.

“LC Borrowing” means an LC Disbursement which has not been reimbursed on the
date when reimbursement is required pursuant to the terms of Section 2.06(c)(i)
and which has not been refinanced as a Revolving Borrowing pursuant to the terms
of Section 2.06(c)(i).

 

19



--------------------------------------------------------------------------------

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(g).

“LC Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Borrowings. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Leasehold Mortgages” means the leasehold mortgages in favor of the Collateral
Agent made by the Borrower or any other Loan Party, each in form and substance
reasonably satisfactory to the Collateral Agent.

“Leasehold Mortgage Supporting Documents” means, with respect to a Leasehold
Mortgage, each of the following:

(a)(i) evidence in form and substance reasonably satisfactory to the ABL
Collateral Agent that the recording of counterparts of such Leasehold Mortgage
in the recording offices specified in such Leasehold Mortgage will create a
valid and enforceable first priority lien on the rights described therein in
favor of the Collateral Agent, for its own benefit and the benefit of the ABL
Administrative Agent and the Lenders (or in favor of such other trustee as may
be required or desired under local law), subject only to (A) Liens permitted
under Section 6.02 and (B) such other Liens as the ABL Administrative Agent may
reasonably approve and (ii) an opinion of counsel in each state in which any
such Leasehold Mortgage is to be recorded in form and substance and from counsel
reasonably satisfactory to the ABL Administrative Agent; and

(b) such other agreements, documents and instruments (including, without
limitation, (i) title searches (together with all documents referred to
therein), (ii) maps, plats, as-built surveys, and environmental reports (in each
case, to the extent existing) and (iii) evidence regarding recording and payment
of all recording fees and stamp, documentation, intangible or mortgage taxes, if
any), each in form and substance reasonably satisfactory to the Collateral
Agent, as the Collateral Agent deems necessary or appropriate to create,
register or otherwise perfect, maintain, evidence the existence, substance, form
or validity of, or enforce a valid and enforceable first priority lien on such
rights in favor of the Collateral Agent, for its own benefit and the benefit of
the ABL Administrative Agent and the Lenders (or in favor of such other trustee
as may be required or desired under local law), subject only to (A) Liens
permitted under Section 6.02 and (B) such other Liens as the ABL Administrative
Agent may reasonably approve.

“Leases” means, with respect to any Person, all of those leasehold estates in
real property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

20



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.

“Letter of Credit” means any Trade Letter of Credit or any Standby Letter of
Credit issued pursuant to this Agreement. Without limiting the foregoing, the
Existing Letters of Credit shall be deemed to be Letters of Credit issued under
this Agreement.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five (5) days prior to
the Maturity Date (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Fee” has the meaning assigned to such term in Section 2.06(i).

“Letter of Credit Outstandings” means, at any time, the sum of (a) with respect
to Letters of Credit outstanding at such time, the aggregate maximum amount that
then is or at any time thereafter may become available for drawing or payment
thereunder plus (b) all amounts theretofore drawn or paid under Letters of
Credit for which any Issuing Bank has not then been reimbursed. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 (or such other comparable rule then in effect) of the
International Standby Practices (published by the Institute of International
Banking Law & Practice), such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page 3750 of the Dow Jones Market Service (or on
any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the ABL
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the ABL Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

21



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, any Letter of Credit
Applications, the Wells Fargo Fee Letter, the Bank of America Fee Letter, the
Collateral Documents, the Loan Guaranty, the Intercreditor Agreement, and all
other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the ABL Administrative
Agent or any Lenders and including, without limitation, all other pledges,
powers of attorney, consents, assignments, contracts, notices, letter of credit
agreements and all other written matter whether heretofore, now or hereafter
executed by or on behalf of any Loan Party, or any employee of any Loan Party,
and delivered to the ABL Administrative Agent or any Lender in connection with
the Agreement or the transactions contemplated thereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.

“Loan Guarantor” means Holdings, each Restricted Subsidiary of the Borrower
party to this Agreement and any other Person who becomes a party to this
Agreement pursuant to a Joinder Agreement and their successors and assigns.

“Loan Guaranty” means Article X of this Agreement.

“Loan Parties” means Holdings, the Borrower and the Loan Guarantors and their
successors and assigns, but in no event including the Unrestricted Subsidiary.

“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Revolving Loans, Swingline Loans, the FILO Term Loan and
Protective Advances.

“Management Services Agreement” means the Management Services Agreement, dated
as of November 23, 2005, among the Borrower, Holdings and ACOF Operating
Manager, LP.

“Master Operating Lease” means the lease agreement, dated as of November 23,
2005, between Real Property Holding Company, as landlord, and the Borrower, as
tenant, as amended by that certain First Amendment to Lease dated as of
February 13, 2006.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, or financial
condition of the Borrower and its subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the ABL Administrative Agent under any
loan documentation, or of the ability of the Borrower and the Guarantors, taken
as a whole, to perform their respective material obligations under any loan
documentation to which they are a party; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against the Borrower
and the Guarantors, taken as a whole, of any loan documentation to which it is a
party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person.

“Material Indebtedness” means (a) Indebtedness arising under the Term Loan
Documents and (b) other Indebtedness (other than the Loans and Letters of
Credit), and obligations in

 

22



--------------------------------------------------------------------------------

respect of one or more Swap Agreements, of any one or more of the Borrower and
its Subsidiaries in an aggregate principal amount exceeding $15,000,000. For
purposes of determining Material Indebtedness, the “obligations” of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Maturity Date” means the earlier of (a) October 17, 2017 or (b) ninety
(90) days prior to the final maturity date of any portion of the Term Facility.

“Maximum Availability” means, at any time, (a) the lesser of (i) the Total
Commitments in effect at such time and (ii) the Borrowing Base at such time
minus (b) the aggregate amount of any Availability Reserves in effect at such
time.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Orderly Liquidation Value” means, at any time, the estimated net income,
payments and proceeds (net of expenses) which could reasonably be realized in
connection with an orderly liquidation of each Loan Party’s Inventory given a
reasonable period of time for soliciting offers for the sale of such Inventory
on an “as is, where is” basis (expressed as a percentage) based on an updated
appraisal provided by an independent third party appraiser retained or approved
by the ABL Administrative Agent in consultation with the Borrower.

“Net Proceeds” means, with respect to any Prepayment Event, (a) the cash
proceeds received in respect of such event including (i) any cash received in
respect of any non-cash proceeds (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but excluding any interest
payments), but only as and when received, (ii) in the case of a casualty,
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable attorneys’ fees, accountants’ fees, investment banking fees and other
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event, (ii) in the case of a sale, transfer
or other disposition of an asset (including pursuant to a sale and leaseback
transaction or a casualty or a condemnation or similar proceeding), the amount
of all payments required to be made as a result of such event to repay
Indebtedness (other than the Loans and the Term Loans) secured by such asset or
otherwise subject to mandatory prepayment as a result of such event and to pay
any interest, premium or other amounts in connection therewith and (iii) the
amount of all taxes paid (or reasonably estimated to be payable) as a result
thereof and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).

 

23



--------------------------------------------------------------------------------

“New Facility” has the meaning assigned to such term in Section 9.20.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).

“Non-Extension Notice Date” has the meaning assigned to such term in
Section 2.06(b)(ii).

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Notes” means any notes evidencing the Revolving Loans, FILO Term Loan or
Swingline Loans issued pursuant to this Agreement, if any, substantially in the
form of Exhibit E-1, E-2 or E-3, as the case may be.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to each
Lender, the ABL Administrative Agent, each Issuing Bank or any indemnified party
arising under the Loan Documents.

“Original Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Amended and Restated Senior
Secured Credit Agreement dated as of December 21, 2006.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of this
Agreement.

“Participant” has the meaning assigned to such term in Section 9.04.

“Patriot Act” has the meaning assigned to such term in Section 9.14.

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of secured asset-based lenders in
similar financings) commercial judgment in accordance with customary business
practices for comparable asset-based loans.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

24



--------------------------------------------------------------------------------

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;

(g) pledges and deposits in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any of its Restricted Subsidiaries;

(h) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(i) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any of
its Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

(j) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Borrower or any of its
Restricted Subsidiaries in the ordinary course of business;

(k) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(l) Liens in favor of Credit Card Issuers arising in the ordinary course of
business securing the obligation to pay customary fees and expenses in
connection with credit card arrangements; and

 

25



--------------------------------------------------------------------------------

(m) Liens arising under Uniform Commercial Code financing statements or similar
filings made in respect of operating leases entered into by the Borrower or any
of its Subsidiaries.

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Holders” means (a) ACOF I LLC and (b) ESL Investments, Inc. and their
respective Related Parties and Affiliates.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within 12 months from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 (or the then equivalent grade) from S&P or P-2 (or the then equivalent
grade) from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 12 months from the date of acquisition thereof issued
or guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $250,000,000;

(d) repurchase agreements with a term of not more than 30 days for securities
issued or fully guaranteed by the United States government entered into with a
financial institution satisfying the criteria described in clause (c) above; and

(e) securities issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s;

(f) securities backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;

(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; and

(h) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and AAA by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

 

26



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledged Collateral” has the meaning assigned to such term in the ABL Loan
Security Agreement.

“Prepayment Event” means:

(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party which
constitutes Collateral, other than dispositions described in Sections 6.05(a)
through (d), (f), (g) and (h); or

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party which constitutes Collateral.

“Prime Rate” means the rate of interest as publicly announced from time to time
by Wells Fargo as its “prime rate.” The “prime rate” is a rate set by Wells
Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Projections” has the meaning assigned to such term in Section 5.01(f).

“Protective Advance” has the meaning assigned to such term in Section 2.04.

“Qualified Subordinated PIK Debt” has the meaning given such term in the Term
Loan Agreement.

“Real Property” means all now owned and hereafter acquired real property of the
Borrower and the Restricted Subsidiaries, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located.

“Real Property Holding Company” means OSH Properties LLC, which is a Special
Purpose Vehicle.

“Real Property Holding Company Collateral Access Agreement” means the Amended
and Restated Collateral Access Agreement, dated as of December 21, 2006, by OSH
Properties LLC in favor of the Original Agent, as amended, amended and restated,
replaced, supplemented or modified from time to time.

 

27



--------------------------------------------------------------------------------

“Register” has the meaning set forth in Section 9.04.

“Reimbursement Date” has the meaning assigned to such term in
Section 2.06(c)(i).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Remaining Collateral” has the meaning assigned to such term in Section 9.20.

“Rent Expense” means, for any period, the aggregate amount of cash rental and
lease charges payable by Borrower and its Restricted Subsidiaries, including,
for the avoidance of doubt, rental payments to the Unrestricted Subsidiary, for
such period with respect to operating leases of Real Property, determined on a
consolidated basis in accordance with GAAP.

“Rent Reserves” with respect to any store, warehouse distribution center,
regional distribution center, or depot where any Inventory subject to Liens
arising by operation of law is located or with respect to which a Collateral
Access Agreement has not been delivered, a reserve determined by the ABL
Administrative Agent in its Permitted Discretion, not to exceed two (2) month’s
rent at such store, warehouse distribution center, regional distribution center,
or depot.

“Report” means reports prepared by the ABL Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Borrower’s assets from information furnished by or on behalf
of the Borrower, after the ABL Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the ABL Administrative Agent.

“Required Lenders” means, at any time, at least two Lenders having Revolving
Exposure and unused Revolving Commitments representing more than 50% of the sum
of the total Revolving Exposure and unused Revolving Commitments at such time;
provided that, if Ares Capital Markets Group shall at any time hold more than
15% of the total Revolving Exposure and unused Revolving Commitments, “Required
Lenders” shall mean at least three Lenders holding more than 50% of (i) the sum
of the total Revolving Exposure and unused Revolving Commitments minus (ii) any
amount of such Revolving Exposure and unused Revolving Commitments held by Ares
Capital Markets Group in excess of 15% of the total amount of such Revolving
Exposure (such excess, the “Disqualified Ares Loans”) and unused Revolving
Commitments; provided further that, with respect to any amendment, waiver or
modification of this Agreement or any Loan Document requiring the consent of the
Required Lenders or of all affected Lenders, Ares Capital Markets Group shall
not be entitled to vote with respect to any such Disqualified Ares Loans.

“Requirement of Law” as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

28



--------------------------------------------------------------------------------

“Reserves” means Inventory Reserves, Rent Reserves, Gift Card Liability Reserves
and Availability Reserves.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

“Restricted Subsidiary” means any Subsidiary of Holdings and the Borrower other
than the Unrestricted Subsidiary.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.09, and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 together
with the commitment of such lender to acquire participations in Protective
Advances hereunder. The initial amount of each Lender’s Revolving Commitment is
set forth on the Commitment Schedule, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $120,000,000.

“Revolving Credit Termination Date” means with respect to the Revolving
Commitments of the Lenders, the Termination Date or any earlier date on which
the Revolving Commitments of the Lenders are permanently reduced to zero or
otherwise terminated pursuant to the terms hereof.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and an amount equal to its Applicable Percentage of the aggregate
principal amount of Swingline Loans at such time, plus an amount equal to its
Applicable Percentage of the aggregate principal amount of Protective Advances
outstanding at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.02(a).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.

“Sears” means Sears, Roebuck and Co.

“Secured Obligations” means all Obligations, together with all (i) Bank Product
Obligations and (ii) Swap Obligations owing to one or more Lenders or their
respective Affiliates; provided that, at or prior to the time that any
transaction relating to such Swap Obligation is executed, the Lender party
thereto (other than Wells Fargo) shall have delivered written notice to the ABL
Administrative Agent that such a transaction has been entered into and that it
constitutes a Secured Obligation entitled to the benefits of the Collateral
Documents.

 

29



--------------------------------------------------------------------------------

“Security Agreements” means, collectively, the ABL Loan Security Agreement and
the Term Loan Security Agreement.

“Special Purpose Vehicle” means a trust, partnership or other special purpose
Person established by Holdings or the Borrower in a manner that is intended to
legally isolate the assets of such Person from Holdings and its other
Subsidiaries as a consolidated group.

“Standby Letter of Credit” means any letter of credit (other than a Trade Letter
of Credit) issued by an Issuing Bank for the account of a Loan Party pursuant to
this Agreement and all amendments, renewals, extensions and replacements
thereof.

“Stated Amount” means, at any time, the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the ABL Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Stockholders’ Agreement” means the Second Amended and Restated Stockholders’
Agreement among Holdings, ACOF I LLC, ESL Investments, Inc. Edward S. Lambert
and William Crowley dated December 30, 2011.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations, the Swap
Obligations and the Bank Product Obligations to the written satisfaction of the
ABL Administrative Agent.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

30



--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower or a Loan Party, as
applicable.

“Supermajority Lenders” means, at any time, Lenders having Revolving Exposure
and unused Revolving Commitments representing more than 662/3% of the sum of the
total Revolving Exposure and unused Revolving Commitments at such time.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.

“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.

“Swingline Lender” means Wells Fargo Bank, National Association, in its capacity
as lender of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“Syndication Agent” means Bank of America, N.A.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tax Sharing Agreement” means the Tax Sharing Agreement, dated as of
November 23, 2005, among Holdings, Sears Holdings Corporation and all direct and
indirect subsidiaries of Holdings.

“Term Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Term Lenders under the Term Loan Agreement, or its
successors.

“Term Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Term Lenders under the Term Loan Agreement, or its
successors.

“Term Facility” means the term loans under the Term Loan Agreement.

“Term Facility Primary Collateral” has the meaning assigned to such term in the
Intercreditor Agreement.

“Term Lenders” means the lenders under the Term Loan Agreement.

 

31



--------------------------------------------------------------------------------

“Term Loan Agreement” means the Term Loan Agreement dated as of December 21,
2006 among the Borrower, the Loan Guarantors, the Term Lenders and the Term
Administrative Agent.

“Term Loan Documents” means the “Loan Documents” (as such term is defined in the
Term Loan Agreement).

“Term Loan Security Agreement” means that certain Pledge and Security Agreement,
dated as of December 21, 2006, between the Loan Parties and the Term Collateral
Agent, for the benefit of the Term Administrative Agent and the Term Lenders,
and any other pledge or security agreement entered into after the date of the
Term Loan Agreement by any other Loan Party (as required by the Term Loan
Agreement or any other Term Loan Document), or any other Person, granting a Lien
on any property to secure the obligations and liabilities of any Loan Party
under any Term Loan Document, as the same may be amended, restated or otherwise
modified from time to time.

“Term Loans” has the meaning given such term in the Term Loan Agreement.

“Termination Date” means the earliest to occur of (i) the Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.09(b) hereof.

“Total Commitments” means, as of any date of determination, the sum of the
Revolving Commitments of all the Revolving Lenders and the Aggregate FILO
Commitments of all the FILO Lenders. As of the Effective Date, the Total
Commitments are in the sum of $127,500,000.

“Trade Letter of Credit” means any letter of credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Restricted Subsidiaries that are Loan Parties in the
ordinary course of business that is issued by an Issuing Bank under this
Agreement for the account of any Loan Party and all amendments, renewals,
extensions or replacements thereof.

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof, and the issuance of Letters of Credit hereunder, in each
case on the Effective Date.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

32



--------------------------------------------------------------------------------

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

“Unreimbursed Amount” has the meaning assigned to such term in
Section 2.06(c)(i).

“Unrestricted Subsidiary” means the Real Property Holding Company and its
subsidiaries, if any.

“Voting Stock” of any Person as of any date means the Equity Interests of such
Person that are at the time entitled to vote in the election of the Board of
Directors (or equivalent body) of such Person.

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

“Wells Fargo Fee Letter” means the letter agreement, dated as of August 15,
2012, among the Borrower, the ABL Administrative Agent and WFCF as amended,
modified, supplemented or restated and in effect from time to time.

“WFCF” means Wells Fargo Capital Finance, LLC and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, replaced, supplemented or otherwise modified (subject to
any restrictions on such amendments, supplements or modifications set forth
herein), (b) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and

 

33



--------------------------------------------------------------------------------

Schedules to, this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the ABL Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the ABL Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Borrower, the
ABL Administrative Agent and the Lenders shall negotiate in good faith to amend
such provision to preserve the original intent in light of such change in GAAP,
and such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

SECTION 1.05 Letter of Credit Amounts. Unless otherwise specified, all
references herein to the amount of a Letter of Credit at any time shall be
deemed to be the Stated Amount of such Letter of Credit in effect at such time;
provided, however, that, except as otherwise provided in Sections 2.06(i)
and 2.06(j), with respect to any Letter of Credit that, by its terms of any
Issuer Documents related thereto, provides for one or more automatic increases
in the Stated Amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum Stated Amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum Stated Amount is in
effect at such time.

SECTION 1.06 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

34



--------------------------------------------------------------------------------

ARTICLE II

The Credits

SECTION 2.01 Commitments of the Lenders. Subject to the terms and conditions set
forth herein, each Revolving Lender agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Exposure
exceeding such Lender’s Revolving Commitment and (ii) the total Revolving
Exposure of all Lenders exceeding the Maximum Availability, subject to the ABL
Administrative Agent’s authority, in its Permitted Discretion, to make
Protective Advances pursuant to the terms of Section 2.04. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Revolving Loans. Each FILO Lender agrees, upon
the terms and subject to the conditions herein set forth, to extend credit to
the Borrower, in the form of the FILO Term Loan and in an amount not to exceed
such Lender’s FILO Commitment, in each case subject to the following
limitations:

(a) The FILO Term Loan shall be made in a single drawing on the Effective Date.

(b) Repayments and prepayments of the FILO Term Loan may not be reborrowed.

(c) The FILO Term Loan advance rate shall be the lesser of (i) five percent
(5%) of the appraised Net Orderly Liquidation Value of Eligible Inventory of the
Borrower, and (ii) $7,500,000. To the extent that the outstanding balance of the
FILO Term Loan should ever exceed five percent (5%) of the appraised Net Orderly
Liquidation Value of Eligible Inventory of the Borrower, an Availability Reserve
will be implemented in the amount of the shortfall.

SECTION 2.02 Loans and Borrowings.

(a) Each Loan (other than a Swingline Loan) shall be made as part of a Borrowing
consisting of Loans of the same Class and Type made by the Lenders ratably in
accordance with their respective Revolving Commitments of the applicable Class.
Any Protective Advance and any Swingline Loan shall be made in accordance with
the procedures set forth in Section 2.04 and Section 2.05, respectively.

(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of Base Rate Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be a Base Rate Loan. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(c) Each Revolving Borrowing shall be in an aggregate amount of $1,000,000 or an
integral multiple of $100,000 in excess thereof; provided that a Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Revolving Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(c). Each
Swingline Loan shall be in an amount of $250,000 or an integral multiple of
$100,000 in excess thereof. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 10 Eurodollar Borrowings outstanding.

 

35



--------------------------------------------------------------------------------

SECTION 2.03 Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the ABL Administrative Agent of such
request in writing (delivered by hand or facsimile) in a form reasonably
approved by the ABL Administrative Agent and signed by the Borrower (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York time, three
Business Days before the date of the proposed Borrowing or (b) in the case of a
Base Rate Borrowing, not later than 12:00 noon, New York time, on the date of
the proposed Borrowing; provided that any such notice of a Base Rate Revolving
Borrowing to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(c) may be given not later than 12:00 noon, New York time, on the
date of the proposed Borrowing. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:

(a) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;

(b) the date of such Borrowing, which shall be a Business Day;

(c) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing; and

(d) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Base Rate Borrowing. If no Interest
Period is specified with respect to any requested Eurodollar Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section 2.03, the ABL Administrative Agent shall advise
each Lender of the details thereof and of the amount of such Lender’s Loan to be
made as part of the requested Borrowing.

SECTION 2.04 Protective Advances.

(a) Subject to the limitations set forth below, the ABL Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the ABL
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Loans to the Borrower, on behalf of all Lenders, which the
ABL Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) to enhance the likelihood of, or maximize the amount of, repayment of the
Loans and other Obligations, or (iii) to pay any other amount chargeable to or
required to be paid by the Borrower pursuant to the terms of this Agreement,
including payments of reimbursable expenses (including costs, fees, and expenses
as described in Section 9.03) and other sums payable under the Loan Documents
(any of such Loans are herein referred to as “Protective Advances”); provided
that, the aggregate amount of Protective Advances outstanding at any time shall
not at any time exceed 5% of Maximum Availability at such time; provided further
that, the aggregate amount of outstanding Protective Advances plus the aggregate
Revolving Exposure shall not exceed the aggregate unused Revolving Commitments
and provided further that no Protective Advance may remain outstanding for more
than ninety (90) days. Protective Advances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied. The Protective
Advances shall be secured by the Liens in favor of the ABL Administrative Agent
in and to the Collateral and shall constitute Obligations hereunder. All
Protective Advances shall be Base Rate Borrowings. The ABL Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the ABL Administrative Agent’s receipt thereof. At
any time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the ABL Administrative Agent may
request the Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the ABL Administrative Agent may require the Lenders to fund
their risk participations described in Section 2.04(b).

 

36



--------------------------------------------------------------------------------

(b) Upon the making of a Protective Advance by the ABL Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the ABL Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the ABL Administrative Agent shall promptly distribute to
such Lender, such Lender’s Applicable Percentage of all payments of principal
and interest and all proceeds of Collateral received by the ABL Administrative
Agent in respect of such Protective Advance.

SECTION 2.05 Swingline Loans.

(a) Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding $15,000,000 or (ii) the sum of the total Revolving
Exposures exceeding the Maximum Availability; provided that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan; provided further that the Swingline Lender shall not be
obligated to make any Swingline Loan at any time when any Lender is at such time
a Defaulting Lender or Deteriorating Lender hereunder, unless the Swingline
Lender has entered into satisfactory arrangements with the Borrower or such
Lender to eliminate the Swingline Lender’s risk with respect to such Lender.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans. To request
a Swingline Loan, the Borrower shall notify the ABL Administrative Agent of such
request in writing (delivered by hand or facsimile), not later than 1:00 p.m.,
New York time, on the day of a proposed Swingline Loan. Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan. All Swingline Loans shall be
Base Rate Borrowings. The ABL Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower. The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the Funding Account (or, in the case of repayment of another Loan or
fees or expenses as provided by Section 2.10(b), by remittance to the ABL
Administrative Agent to be distributed to the Lenders) by 2:00 p.m., New York
time, on the requested date of such Swingline Loan.

(b) Upon the making of a Swingline Loan (whether before or after the occurrence
of a Default and regardless of whether a Settlement (as defined below) has been
requested with respect to such Swingline Loan, each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender, without recourse or warranty,
an undivided interest and participation in such Swingline Loan in proportion to
its Applicable Percentage of the Revolving Commitment. The Swingline Lender may,
at any time, require the Lenders to fund their participations. Each Lender
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans

 

37



--------------------------------------------------------------------------------

pursuant to this clause is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or the subsequent termination of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender shall comply with its
obligation under this clause by wire transfer of immediately available funds, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the ABL Administrative Agent shall promptly pay
to the Swingline Lender the amounts so received by it from the Lenders. The ABL
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this clause, and thereafter payments in
respect of such Swingline Loan shall be made to the ABL Administrative Agent and
not to the Swingline Lender. Any amounts received by the Swingline Lender from
the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the ABL Administrative
Agent; any such amounts received by the ABL Administrative Agent shall be
promptly remitted by the ABL Administrative Agent to the Lenders that shall have
made their payments pursuant to this clause and to the Swingline Lender, as
their interests may appear; provided that any such payment so remitted shall be
repaid to the Swingline Lender or to the ABL Administrative Agent, as
applicable, if and to the extent such payment is required to be refunded to the
Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this clause shall not relieve the Borrower of any default in the
payment thereof.

(c) The ABL Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
or on any date that the ABL Administrative Agent elects, by notifying the
Lenders of such requested Settlement by facsimile or e-mail no later than 12:00
noon New York time on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the ABL Administrative Agent, to
such account of the ABL Administrative Agent as the ABL Administrative Agent may
designate not later than 2:00 p.m., New York time, on such Settlement Date.
Settlements may occur during the existence of a Default and whether or not the
applicable conditions precedent set forth in Section 4.02 have then been
satisfied. Such amounts transferred to the ABL Administrative Agent shall be
applied against the amounts of the Swingline Lender’s Swingline Loans and
together with the Swingline Lender’s Applicable Percentage of such Swingline
Loan, shall constitute Revolving Loans of such Lenders, respectively. If any
such amount is not transferred to the ABL Administrative Agent by any Lender on
such Settlement Date, the Swingline Lender shall be entitled to recover such
amount on demand from such Lender together with interest thereon as specified in
Section 2.07.

SECTION 2.06 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each Issuing Bank
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.06, from time to time on any Business Day during the period from the
Effective

 

38



--------------------------------------------------------------------------------

Date until the Letter of Credit Expiration Date, to issue Letters of Credit for
the account of the Borrower, and to amend Letters of Credit previously issued by
it, in accordance with Section 2.06(b) below; and (B) the Lenders severally
agree to participate in Letters of Credit issued for the account of the Borrower
and any drawings thereunder; provided that, after giving effect to any LC Credit
Extension with respect to any Letter of Credit, (x) the total Revolving Exposure
of all Lenders shall not exceed the Maximum Availability, (y) the Revolving
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment, and
(z) the total LC Exposure shall not exceed $25,000,000. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the LC Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. Each Issuing Bank (other than Wells Fargo or any of its
Affiliates) shall notify the ABL Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
Issuing Bank; provided that (A) until the ABL Administrative Agent advises any
such Issuing Bank that the provisions of Section 4.02 are not satisfied, or
(B) the aggregate amount of the Letters of Credit issued in any such week
exceeds such amount as shall be agreed by the ABL Administrative Agent and such
Issuing Bank, such Issuing Bank shall be required to so notify the ABL
Administrative Agent in writing only once each week of the Letters of Credit
issued by such Issuing Bank during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as the ABL Administrative Agent and such Issuing Bank may
agree. On the Effective Date, the parties hereto agree that the Existing Letters
of Credit shall be deemed to be Letters of Credit pursuant to the terms and
conditions, and entitled to the benefits, of this Agreement and the other Loan
Documents, without any further action by the Borrower or any other Person.

(ii) No Letter of Credit shall be issued if:

(A) subject to Section 2.06(b)(ii), the expiry date of any such requested
Standby Letter of Credit would occur more than twelve months after the date of
issuance, unless the Required Lenders have approved such expiry date; or

(B) subject to Section 2.06(b)(ii), the expiry date of any such requested Trade
Letter of Credit would occur more than 120 days after the date of issuance,
unless the Required Lenders have approved such expiry date; or

(C) the expiry date of any such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the Letter of Credit Expiration Date or all the
Lenders have approved such expiry date.

 

39



--------------------------------------------------------------------------------

(iii) No Letter of Credit shall be issued without the prior consent of the
applicable Issuing Bank if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which such Issuing Bank in good faith deems material to it; or

(B) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank applicable to letters of credit generally; or

(C) except as otherwise agreed by such Issuing Bank, such Letter of Credit is in
an initial Stated Amount less than $25,000, in the case of a Trade Letter of
Credit, or $100,000, in the case of a Standby Letter of Credit; or

(D) such Letter of Credit is to be denominated in a currency other than dollars;
provided that, if such Issuing Bank, in its discretion, approves the issuance of
a Letter of Credit denominated in a currency other than dollars, all
reimbursements by the Borrower of the honoring of any drawing under such Letter
of Credit shall be paid in the currency in which such Letter of Credit was
denominated, unless payment in dollars is approved by the ABL Administrative
Agent and such Issuing Bank in their reasonable discretion.

(iv) The Borrower shall not permit any Letter of Credit to be amended if (A) the
applicable Issuing Bank would not be permitted at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(v) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
ABL Administrative Agent in Article VIII with respect to any acts taken or
omissions suffered by such Issuing Bank in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “ABL Administrative Agent” as
used in Article VIII included such Issuing Bank with respect to such acts or
omissions, and (B) as additionally provided herein with respect to each Issuing
Bank.

 

40



--------------------------------------------------------------------------------

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an Issuing Bank in the form of a Letter
of Credit Application, appropriately completed and signed by a Financial Officer
of the Borrower. Such Letter of Credit Application must be received by such
Issuing Bank not later than 11:00 a.m. at least two (2) Business Days (or such
other date and time as such Issuing Bank may agree in a particular instance in
its sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to such Issuing Bank: (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the
currency thereof, which shall be dollars unless otherwise approved by such
Issuing Bank pursuant to Section 2.06(a)(iii); and (H) such other matters as
such Issuing Bank may reasonably require. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to such Issuing Bank:
(A) the Letter of Credit to be amended; (B) the proposed date of amendment
thereof (which shall be a Business Day); (C) the nature of the proposed
amendment; and (D) such other matters as such Issuing Bank may reasonably
require. Additionally, the Borrower shall furnish to the applicable Issuing Bank
and the ABL Administrative Agent such other documents and information pertaining
to such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuing Bank or the ABL Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
Issuing Bank will provide the ABL Administrative Agent with a copy thereof.
Unless an Issuing Bank has received written notice from any Lender, the ABL
Administrative Agent or any Loan Party, at least one (1) Business Day prior to
the requested date of issuance or amendment of the applicable Letter of Credit,
that one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, such Issuing Bank
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower or enter into the applicable amendment, as the case may be, in each
case in accordance with such Issuing Bank’s usual and customary business
practices. Immediately upon the issuance or amendment of each Letter of Credit,
each Lender shall be deemed to (without any further action), and hereby
irrevocably and unconditionally agrees to, purchase from such Issuing Bank,
without recourse or warranty, a risk participation in such Letter of Credit in
an amount equal to the product of such Lender’s Applicable Percentage times the
amount of such Letter of Credit. Upon any change in the Commitments under this
Agreement, it is hereby agreed that with respect to the total LC Exposure, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Applicable Percentages of the assigning and assignee Lenders.

 

41



--------------------------------------------------------------------------------

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, an Issuing Bank may, in its sole and absolute discretion, issue a
Standby Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance of such
Standby Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by such Issuing Bank, the Borrower shall not be
required to make a specific request to such Issuing Bank for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) such Issuing Bank to permit the
extension of such Standby Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
Issuing Bank shall not permit any such extension if (A) such Issuing Bank has
determined that it would not be permitted, or would have no obligation, at such
time to issue such Standby Letter of Credit in its revised form (as extended)
under the terms hereof (by reason of the provisions of clause (ii) or (iii) of
Section 2.06(a) or otherwise), or (B) such Issuing Bank has received notice
(which shall be in writing) on or before the day that is five (5) Business Days
before the Non-Extension Notice Date from the ABL Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, and in each such case setting forth in
reasonable detail the circumstances surrounding the failure to satisfy one or
more of the applicable conditions specified in Section 4.02 and directing such
Issuing Bank not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, each Issuing Bank will also deliver to the Borrower and the ABL
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower and the ABL Administrative Agent thereof; provided, however, that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such payment. Not later than (A) 4:00 p.m. on the date the
applicable Issuing Bank notifies the Borrower of any payment by any Issuing Bank
under a Letter of Credit (each such date, an “Honor Notice Date”), if such
Issuing Bank notifies the Borrower of such payment not later than 1:30 p.m. on
the Honor Notice Date, or (B) 11:00 a.m. on the first Business Day immediately
following the Honor Notice Date, if such Issuing Bank notifies the Borrower of
such payment after 1:30 p.m. on the Honor Notice Date, the Borrower shall
reimburse such Issuing Bank through the ABL Administrative Agent in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse such
Issuing Bank by the time required pursuant to the immediately preceding sentence
(each such date, a “Reimbursement Date”), the Borrower shall be deemed to have

 

42



--------------------------------------------------------------------------------

requested a Revolving Borrowing of Base Rate Loans to be disbursed on the
Reimbursement Date in an amount equal to the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the aggregate Revolving
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Borrowing Request), and the ABL Administrative Agent shall
promptly notify each Lender of the Reimbursement Date, the Unreimbursed Amount,
and the amount of such Lender’s Applicable Percentage thereof.

(ii) Each Lender shall, upon any notice pursuant to Section 2.06(c)(i), make
funds available to the ABL Administrative Agent for the account of the
applicable Issuing Bank by wire transfer of immediately available funds to the
account of the ABL Administrative Agent most recently designated by it for such
purpose in an amount equal to its Applicable Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the ABL Administrative Agent, whereupon, subject to the provisions of
Section 2.06(c)(iii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The ABL
Administrative Agent shall remit the funds so received to the applicable Issuing
Bank.

(iii) In the event that an Issuing Bank honors any drawing under a Letter of
Credit, the amount of such drawing shall bear interest at the rate set forth in
Section 2.13(a) from the date such drawing was honored through and including the
Reimbursement Date pursuant to Section 2.06(c)(i). In the event that any drawing
under a Letter of Credit is not reimbursed by the Reimbursement Date and the
Unreimbursed Amount is not fully refinanced by a Revolving Borrowing of Base
Rate Loans because the conditions set forth in Section 4.02 cannot be satisfied
or for any other reason, the Borrower shall be deemed to have incurred from the
applicable Issuing Bank an LC Borrowing in the amount of the Unreimbursed Amount
that is not so refinanced, which LC Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the rate set forth in
Section 2.13(e). In such event, each Lender’s payment to the ABL Administrative
Agent for the account of such Issuing Bank pursuant to Section 2.06(c)(ii) shall
be deemed payment in respect of its participation in such LC Borrowing and shall
constitute an LC Advance from such Lender in satisfaction of its participation
obligation under this Section 2.06.

(iv) Until each Lender funds its Revolving Loan or LC Advance pursuant to this
Section 2.06(c) to reimburse any Issuing Bank for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Applicable Percentage of
such amount shall be solely for the account of such Issuing Bank.

(v) Each Lender’s obligation to make Revolving Loans or LC Advances to reimburse
an Issuing Bank for amounts drawn under Letters of Credit, as contemplated by
this Section 2.06(c), shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against such
Issuing Bank, the Borrower or any other Person for any reason whatsoever,
(B) the occurrence or

 

43



--------------------------------------------------------------------------------

continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.06(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Borrowing Request). No such making of an LC Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse an Issuing Bank
for the amount of any payment made by such Issuing Bank under any Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the ABL Administrative Agent for
the account of the applicable Issuing Bank any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.06(c) by the
time specified in Section 2.06(c)(ii), such Issuing Bank (acting through the ABL
Administrative Agent) shall be entitled to recover from such Lender, on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuing Bank at a rate per annum equal to the greater of the Federal Funds
Effective Rate and a rate determined by such Issuing Bank in accordance with
banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by such Issuing Bank in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Revolving Borrowing or LC Advance in
respect of the relevant LC Borrowing, as the case may be. A certificate of such
Issuing Bank submitted to any Lender (through the ABL Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d) Repayment of Participations.

(i) At any time after an Issuing Bank has made a payment under any Letter of
Credit and has received from any Lender such Lender’s LC Advance in respect of
such payment in accordance with Section 2.06(c), if the ABL Administrative Agent
receives for the account of such Issuing Bank any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the ABL Administrative Agent), the ABL Administrative Agent will distribute to
such Lender its Applicable Percentage thereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s LC Advance was outstanding) in the same funds as those received by the
ABL Administrative Agent.

(ii) If any payment received by the ABL Administrative Agent for the account of
an Issuing Bank pursuant to Section 2.06(c)(i) is required to be returned under
any of the circumstances described in Section 2.20 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Lender
shall pay to the ABL Administrative Agent for the account of such Issuing Bank
its Applicable Percentage thereof on demand of the ABL Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

44



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse each
applicable Issuing Bank for each drawing under each Letter of Credit and to
repay each LC Borrowing shall be absolute, unconditional and irrevocable, and
shall be paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries; or

(vi) the fact that any Event of Default shall have occurred and be continuing.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the ABL Administrative Agent and the applicable
Issuing Bank. The Borrower shall be conclusively deemed to have waived any such
claim against such Issuing Bank and its correspondents unless such notice is
given within ten (10) days after the issuance or amendment, as applicable, of
any Letter of Credit.

 

45



--------------------------------------------------------------------------------

(f) Role of Issuing Bank. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no Issuing Bank shall have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the Issuing Banks, the ABL
Administrative Agent or any of their respective Related Parties nor any
correspondent, participant or assignee of any Issuing Bank shall be liable to
any Lender for: (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrower hereby assumes all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
Issuing Banks, the ABL Administrative Agent or any of their respective Related
Parties nor any correspondent, participant or assignee of any Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(vi) of Section 2.06(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against any such Issuing
Bank, and any such Issuing Bank may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which were caused by such Issuing Bank’s
willful misconduct or gross negligence or such Issuing Bank’s willful failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit, as determined in each case by a final and
non-appealable judgment of a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, any Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary (or such
Issuing Bank may refuse to accept and make payment upon such documents if such
documents are not in strict compliance with the terms of such Letter of Credit),
and such Issuing Bank shall not be responsible for the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
a Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the ABL Administrative Agent, (i) if
any Issuing Bank has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an LC Borrowing that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any LC
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all LC Exposure.
Sections 2.11 and 2.18(b) set forth certain additional requirements to deliver
Cash Collateral hereunder. For purposes of this Section 2.06, Section 2.11 and
Section 2.18(b), “Cash Collateralize” means to pledge and deposit with or
deliver to the ABL Administrative Agent, for the benefit of each applicable
Issuing Bank and the Lenders, as collateral for the LC Exposure, cash or deposit
account balances in an amount equal to 103% of the outstanding amount of all

 

46



--------------------------------------------------------------------------------

LC Exposure, pursuant to documentation in form and substance satisfactory to the
ABL Administrative Agent and such Issuing Bank (which documents are hereby
consented to by the Lenders). The Borrower hereby grants to the Collateral Agent
a security interest in all such cash, deposit accounts and all balances therein
and all proceeds of the foregoing. Cash Collateral shall be maintained in a
blocked deposit account at Wells Fargo (the “LC Collateral Account”). If, at any
time, the ABL Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the ABL
Administrative Agent or that the total amount of such funds is less than the
aggregate outstanding amount of all LC Exposure, the Borrower will, forthwith
upon demand by the ABL Administrative Agent, pay to the ABL Administrative
Agent, as additional funds to be deposited as Cash Collateral, an amount equal
to the excess of (x) such aggregate outstanding amount over (y) the total amount
of funds, if any, then held as Cash Collateral that the ABL Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable law, to
reimburse the applicable Issuing Bank; to the extent not so applied, such funds
shall thereafter be applied to satisfy other Obligations or, if no Cash Dominion
Period has occurred and is continuing, such funds shall be paid to the Borrower.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by an
Issuing Bank and the Borrower when a Letter of Credit is issued, (i) the rules
of the ISP shall apply to each Standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce at the time of issuance shall
apply to each Trade Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the ABL Administrative
Agent for the account of each Lender in accordance with its Applicable
Percentage, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Margin times the daily Stated Amount under
each such Letter of Credit. For purposes of computing the daily Stated Amount
available to be drawn under any Letter of Credit, the Stated Amount of such
Letter of Credit shall be determined in accordance with Section 1.05; provided
that, for purposes only of calculating the Letter of Credit Fee owing hereunder,
the daily Stated Amount available to be drawn under any Letter of Credit that
provides for one or more automatic increases in the Stated Amount thereof shall
be deemed to be the maximum Stated Amount then in effect under such Letter of
Credit (at the time of each such calculation of the Letter of Credit Fee),
rather than the maximum Stated Amount for which such Letter of Credit may be
honored. Letter of Credit Fees shall be (i) due and payable in arrears on the
last day of each of March, June, September and December commencing with the
first such date to occur after the issuance of such Letter of Credit) and on the
Letter of Credit Expiration Date, and (ii) computed on a quarterly basis in
arrears; provided that, upon the occurrence and during the continuance of an
Event of Default, Letter of Credit Fees shall be (i) due and payable in arrears
on the last day of each month (commencing with the first such date to occur
after the issuance of such Letter of Credit) and on the Letter of Credit
Expiration Date, and (ii) computed on a monthly basis in arrears. If there is
any change in the Applicable Margin, during any month or quarter, as applicable,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Margin, separately for each period
during such month or quarter, as applicable, that such Applicable Margin, was in
effect. Notwithstanding anything to the contrary contained herein, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the rate
provided in Section 2.13(e) hereof.

 

47



--------------------------------------------------------------------------------

(j) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks. The Borrower shall pay to the ABL Administrative Agent, for the account
of each Issuing Bank, a fronting fee (the “Fronting Fee”) with respect to each
Letter of Credit at a rate equal to 0.125% per annum, computed on the daily
Stated Amount available to be drawn under such Letter of Credit. For purposes of
computing the daily Stated Amount available to be drawn under any Letter of
Credit, the Stated Amount of such Letter of Credit shall be determined in
accordance with Section 1.05; provided that, for purposes only of calculating
the Fronting Fee owing hereunder, the daily Stated Amount available to be drawn
under any Letter of Credit that provides for one or more automatic increases in
the Stated Amount thereof shall be deemed to be the maximum Stated Amount then
in effect under such Letter of Credit (at the time of each such calculation of
the Fronting Fee), rather than the maximum Stated Amount for which such Letter
of Credit may be honored. Fronting Fees shall be due and payable on a quarterly
basis in arrears on the last day of each of March, June, September and December
(commencing with the first such date to occur after the issuance of such Standby
Letter of Credit) and on the Letter of Credit Expiration Date; provided that,
upon the occurrence and during the continuance of an Event of Default, Fronting
Fees shall be due and payable on a monthly basis in arrears on the last day of
each month (commencing with the first such date to occur after the issuance of
such Standby Letter of Credit) and on the Letter of Credit Expiration Date. In
addition, the Borrower shall pay to the ABL Administrative Agent, for the
account of each Issuing Bank, the customary issuance, presentation, amendment
and other processing fees, and other standard costs and charges, of such Issuing
Bank relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Replacement of Issuing Banks. Any Issuing Bank may be replaced at any time
by written agreement among the Borrower (the Borrower’s consent not to be
unreasonably withheld), the ABL Administrative Agent, the replaced Issuing Bank
and the successor Issuing Bank. The ABL Administrative Agent shall notify the
Lenders of any such replacement of any Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.06(j). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

48



--------------------------------------------------------------------------------

SECTION 2.07 Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 3:00 p.m., New
York time, to the account of the ABL Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that Swingline Loans shall be made
as provided in Section 2.05. The ABL Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to the Funding Account; provided that Base Rate Revolving Loans made to
finance the reimbursement of (i) an LC Borrowing as provided in Section 2.06(c)
shall be remitted by the ABL Administrative Agent to the applicable Issuing Bank
and (ii) a Protective Advance shall be retained by the ABL Administrative Agent.

(b) Unless the ABL Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the ABL Administrative Agent such Lender’s share of such Borrowing,
the ABL Administrative Agent may assume that such Lender has made such share
available on such date in accordance with clause (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the ABL Administrative Agent, then the
applicable Lender agrees to pay to the ABL Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the ABL Administrative Agent, at the greater of
the Federal Funds Effective Rate and a rate determined by the ABL Administrative
Agent in accordance with banking industry rules on interbank compensation. In
the event such Lender does not pay such amount to the ABL Administrative Agent
promptly, the Borrower shall pay such amount to the ABL Administrative Agent
with interest thereon for each day from and including the date such amount is
made available to the Borrower to but excluding the date of such repayment to
the ABL Administrative Agent at the interest rate applicable to Base Rate Loans.
If such Lender pays such amount to the ABL Administrative Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing as the same Type and, in the case
of a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
ABL Administrative Agent of such election in writing by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such Interest Election Request
shall be irrevocable.

 

49



--------------------------------------------------------------------------------

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the ABL
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Base Rate Borrowing. Notwithstanding any contrary provision hereof, if a
Default has occurred and is continuing and the ABL Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as a
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Revolving Borrowing shall be converted to a Base Rate Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.09 Termination and Reduction of Revolving Commitments.

(a) Unless previously terminated, all Revolving Commitments of the Lenders shall
terminate on the Revolving Credit Termination Date, and the Borrower shall pay,
in full and in cash, all outstanding Loans and all other outstanding Obligations
then owing to the Lenders.

 

50



--------------------------------------------------------------------------------

(b) The Borrower may, at any time, terminate in whole the Revolving Commitments
upon (i) the payment in full of all outstanding Loans, together with accrued and
unpaid interest thereon and any amounts payable pursuant to Section 2.16 in the
case of a prepayment of any Eurodollar Loans other than on the last day of the
relevant Interest Period, (ii) the cancellation and return of all outstanding
Letters of Credit (or, alternatively, the Cash Collateralization (or, at the
discretion of the ABL Administrative Agent, the furnishing to the ABL
Administrative Agent of a back up standby letter of credit satisfactory to the
ABL Administrative Agent) of each such Letter of Credit as of such date),
(iii) the payment in full of the accrued and unpaid fees and (iv) the payment in
full of all reimbursable expenses and other Obligations together with accrued
and unpaid interest thereon.

(c) The Borrower may from time to time reduce the Revolving Commitments;
provided that (i) each such reduction of the Revolving Commitments shall be in
an aggregate amount of $1,000,000 or an integral multiple of $100,000 in excess
thereof and (ii) the Borrower shall not reduce the Revolving Commitments if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the total Revolving Exposure would exceed the Maximum
Availability.

(d) The Borrower shall notify the ABL Administrative Agent of any election to
terminate or reduce the Revolving Commitments under clauses (c) or (d) of this
Section 2.09 at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the ABL Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.09 shall be irrevocable; provided that a
notice of termination of the Revolving Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the ABL Administrative Agent on or prior to the specified effective date) if
such condition is not satisfied. Any termination or reduction of the Revolving
Commitments shall be permanent. Each reduction of the Revolving Commitments
shall be applied ratably to the Revolving Commitments of each Lender.

SECTION 2.10 Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay (i) to the ABL
Administrative Agent, for the account of each Lender, the then unpaid principal
amount of each Revolving Loan and all other outstanding Obligations then owing
to the Lenders on the Revolving Credit Termination Date, (ii) to the ABL
Administrative Agent the then unpaid amount of each Protective Advance on the
earlier of (A) the applicable Revolving Credit Termination Date or (B) demand by
the ABL Administrative Agent, and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving Credit
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a Revolving Loan is
made, the Borrower shall repay all Swingline Loans then outstanding.

(b) During any Cash Dominion Period, on each Business Day, at or before 11:00
a.m., New York time, the ABL Administrative Agent shall apply all immediately
available

 

51



--------------------------------------------------------------------------------

funds credited to the Collection Account, first, to prepay any Protective
Advances that may be outstanding and, second, to prepay the outstanding
Obligations and to Cash Collateralize outstanding LC Exposure.

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(d) The ABL Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the ABL
Administrative Agent hereunder for the account of the Lenders and each Lender’s
share thereof.

(e) The entries made in the accounts maintained pursuant to clause (c) or (d) of
this Section 2.10 shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
ABL Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in substantially
the form attached hereto as Exhibit E-1, E-2, or E-3, as applicable in an
aggregate principal amount equal to such Lender’s Revolving Commitment, FILO
Commitment or, in the case of the Note evidencing the Swingline Loans,
$15,000,000. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the order of the payee named therein (or, if such promissory note is
a registered note, to such payee and its registered assigns).

(g) The Borrower hereby unconditionally promises to pay to the ABL
Administrative Agent, for the account of each FILO Lender on a pro rata basis,
$187,500 on the first day of each calendar quarter commencing on January 1, 2013
which shall be applied as reduction of the outstanding principal balance of the
FILO Term Loan.

SECTION 2.11 Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with clause (e) of this Section 2.11, subject to the Borrower’s reimbursement of
breakage and redeployment costs in the case of prepayment of LIBOR borrowings.
The Commitments may be irrevocably reduced or terminated by the Borrower at any
time and from time to time without penalty or premium.

 

52



--------------------------------------------------------------------------------

(b) In the event and on such occasion that the aggregate amount of the Loans and
Letters of Credit exceeds the Maximum Availability, the Borrower shall
immediately repay the Loans, LC Exposure and/or Swingline Loans in an aggregate
amount equal to such excess (or provide Cash Collateral in accordance with
Section 2.06(g)).

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings or any Loan Party with respect to any Prepayment Event,
the Borrower shall, promptly after such Net Proceeds are received by Holdings or
any Loan Party, prepay the Obligations as set forth in Section 2.11(d) below in
an aggregate amount equal to: (x) if at the time of receipt of such Net
Proceeds, a Cash Dominion Period shall have occurred and be continuing, 100% of
such Net Proceeds and (y) if at the time of receipt of such Net Proceeds, no
Cash Dominion Period is occurring, (i) in the case of a prepayment event
described in clause (a) of the definition of the term “Prepayment Event”, 50% of
such Net Proceeds if the relevant property or asset would not be included in any
determination of Eligible Credit Card Account Receivable or Eligible Inventory
and 100% of such Net Proceeds if the relevant property or asset would be
included in the determination of Eligible Credit Card Account Receivable or
Eligible Inventory, and (ii) in the case of a prepayment event described in
clause (b) of the definition of the term “Prepayment Event”, 100% of such Net
Proceeds, provided that, in the case of (y) above, if the Borrower shall deliver
to the ABL Administrative Agent a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within 270 days after
receipt of such Net Proceeds, to acquire (or replace) equipment or other
tangible assets (excluding inventory) to be used in the business of the Loan
Parties, and certifying that no Default has occurred and is continuing, then no
prepayment shall be required pursuant to this clause in respect of the Net
Proceeds specified in such certificate; provided further that to the extent that
any such Net Proceeds therefrom have not been so reinvested by the end of such
270-day period, a prepayment shall be required at such time in an amount equal
to such Net Proceeds that have not been so reinvested; and provided, further,
that (A) if a Cash Dominion Period shall commence prior to the reinvestment of
all or any portion of such Net Proceeds during such 270-day period, the ABL
Administrative Agent may require that an amount equal to such Net Proceeds (or
the amount of such Net Proceeds not then reinvested, as the case may be) be
promptly applied to reduce the outstanding principal balance of the Loans
(without a permanent reduction of the Revolving Commitment) and (B) for the
avoidance of doubt, if a Cash Dominion Period shall commence during such 270-day
period but after the reinvestment of all or a portion of such Net Proceeds, no
prepayment shall be required pursuant to this clause in respect of such Net
Proceeds (or the amount of such Net Proceeds so reinvested, as the case may be).

(d) All Net Proceeds to be applied to the Obligations pursuant to
Section 2.11(c) shall be applied, first to prepay any Protective Advances that
may be outstanding, second to prepay the Loans (including Swing Line Loans)
without a corresponding reduction in the Revolving Commitment and to Cash
Collateralize outstanding LC Exposure (if required pursuant to any term of this
Agreement); provided that allocation of such prepayments as between the Lenders
and the Term Lenders shall be subject to the terms of the Intercreditor
Agreement.

(e) The Borrower shall notify the ABL Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by hand delivery or
facsimile of

 

53



--------------------------------------------------------------------------------

any prepayment hereunder (i) in the case of prepayment of a Eurodollar Revolving
Borrowing, not later than 1:00 p.m., New York time, three Business Days before
the date of prepayment, or (ii) in the case of prepayment of a Base Rate
Revolving Borrowing, not later than 1:00 p.m., New York time, one Business Day
before the date of prepayment or (iii) in the case of prepayment of a Swingline
Loan, not later than 1:00 p.m., New York time, on the date of prepayment. Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.09,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.09. Promptly following receipt of any such
notice relating to a Revolving Borrowing, the ABL Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

SECTION 2.12 Fees.

(a) The Borrower agrees to pay to the ABL Administrative Agent for the account
of each Lender a commitment fee, which shall accrue at the Applicable Margin on
the average daily amount of the Available Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which the Lenders’ Revolving Commitments terminate. Accrued commitment
fees shall be payable in arrears on the last day of March, June, September and
December and on the Revolving Credit Termination Date with respect to Lenders,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).

(b) The Borrower agrees to pay (i) to the ABL Administrative Agent, for its own
account and for the account of the Lenders, as applicable, fees payable in the
amounts and at the times separately agreed upon in the Wells Fargo Fee Letter
and (ii) to the Syndication Agent, for its own account, fees payable in the
amounts and at the times separately agreed upon in the Bank of America Fee
Letter.

(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the ABL Administrative Agent for distribution to the Lenders
and each Issuing Bank, as appropriate. Fees paid shall not be refundable under
any circumstances except where paid in error.

SECTION 2.13 Interest.

(a) The Loans comprising each Base Rate Borrowing (including each Swingline
Loan) made by, and owing to, each Lender shall bear interest at the Base Rate
plus the Applicable Margin.

 

54



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurodollar Borrowing made by, and owing to, each
Lender shall bear interest at the Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Margin.

(c) Each Protective Advance made by, and owing to, a Lender shall bear interest
at the Base Rate plus the Applicable Margin for Revolving Loans plus 2%.

(d) The FILO Term Loan, or portions thereof, shall bear interest at the
Borrower’s option at either (i) the Base Rate plus 1.75% or (ii) the Adjusted
LIBO Rate for the Interest Period in effect for the FILO Term Loan or portion
thereof plus 2.75%.

(e) Notwithstanding the foregoing, during the occurrence and continuance of any
Event of Default, the ABL Administrative Agent or the Required Lenders may, at
their option, declare that (i) all Loans shall bear interest at 2% plus the rate
otherwise applicable to such Loans as provided in the preceding clauses of this
Section 2.13 or (ii) any fee payable pursuant to Section 2.06(i) shall accrue at
2% plus the rate applicable to such fee or other obligation as provided
hereunder.

(f) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Revolving Commitments;
provided that (i) interest accrued pursuant to clause (d) of this Section 2.13
shall be payable on the first day of each calendar month (ii) interest accrued
pursuant to clause (e) of this Section 2.13 shall be payable on demand, (iii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
a Base Rate Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iv) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

(g) All interest hereunder shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Base Rate, Adjusted LIBO Rate or
LIBO Rate shall be determined by the ABL Administrative Agent, and such
determination shall be conclusive absent manifest error. All Letter of Credit
Fees and Fronting Fees payable pursuant to Sections 2.06(i) and 2.06(j) shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

SECTION 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the ABL Administrative Agent determines (which determination shall be
conclusive absent manifest error) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period; or

(b) the ABL Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

55



--------------------------------------------------------------------------------

then the ABL Administrative Agent shall give notice thereof to the Borrower and
the Lenders by facsimile as promptly as practicable thereafter and, until the
ABL Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as a Base Rate Borrowing.

SECTION 2.15 Increased Costs.

(a) If any Change in Law made after the date hereof shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or any Issuing Bank; or

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be, by an amount that such Lender
deems to be material, to increase the cost to such Lender of making or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender or such Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or such Issuing Bank
hereunder (whether of principal, interest or otherwise) (in each case, other
than with respect to any Taxes), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(b) If any Lender or any Issuing Bank determines that any Change in Law made
after the date hereof regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy), by an
amount that such Lender deems to be material, then from time to time the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

56



--------------------------------------------------------------------------------

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as the case may be, as specified in clause (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or such Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.09(c) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

SECTION 2.17 Taxes.

(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or

 

57



--------------------------------------------------------------------------------

Other Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the ABL Administrative
Agent, a Lender or an Issuing Bank (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the ABL Administrative Agent, each Lender and
each Issuing Bank, within 10 days after written demand therefor, for the full
amount of any Indemnified Taxes or Other Taxes paid by the ABL Administrative
Agent, such Lender or such Issuing Bank, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower hereunder
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and, to the extent that the
payment of the Indemnified Taxes or Other Taxes was the responsibility of the
Borrower and within the Borrower’s control, any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the ABL Administrative Agent on its own behalf or on behalf of such
Lender or such Issuing Bank, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
ABL Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the ABL Administrative Agent.

(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
ABL Administrative Agent), at the time or times prescribed by applicable law,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

(f) If any Lender or the ABL Administrative Agent shall become aware that it is
entitled to receive a refund in respect of amounts paid by the Borrower pursuant
to this Section 2.17, which refund in the sole good faith judgment of such
Lender or ABL Administrative Agent is allocable to such payment, it shall
promptly notify the Borrower of the availability of such refund and shall,
within thirty (30) days after the receipt of a request by the Borrower, apply
for such refund. If the ABL Administrative Agent or a Lender determines, in its
sole good faith discretion, that it has received a refund of any Taxes or Other
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.17, it
shall pay over such refund to the Borrower (but only to

 

58



--------------------------------------------------------------------------------

the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.17 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the ABL
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the ABL Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the ABL Administrative Agent or such Lender in the event the ABL
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the ABL
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

SECTION 2.18 Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., New York time, on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the ABL Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the ABL Administrative
Agent at its offices at 270 Park Avenue, New York, New York, except payments to
be made directly to either an Issuing Bank or the Swingline Lender as expressly
provided herein and except that payments pursuant to Sections 2.15, 2.16, 2.17
and 9.03 shall be made directly to the Persons entitled thereto. The ABL
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.

(b) Any proceeds of Collateral received by the ABL Administrative Agent pursuant
to the Collateral Documents (i) not constituting either (A) a specific payment
of principal, interest, fees or other sum payable under the Loan Documents
(which shall be applied as specified by the Borrower), (B) a mandatory
prepayment (which shall be applied in accordance with Section 2.11) or
(C) amounts to be applied from the Collection Account during a Cash Dominion
Period (which shall be applied in accordance with Section 2.10(b)) or (ii) after
an Event of Default has occurred and is continuing and the ABL Administrative
Agent so elects or the Required Lenders so direct, shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the ABL Administrative Agent and any Issuing Bank from the Borrower
(other than in connection with Bank Products or Swap Obligations), second, to
pay any fees or expense reimbursements then due to the Lenders from the Borrower
(other than in connection with Bank Products or Swap Obligations), third, to pay
interest due in respect of the Protective Advances, fourth, to pay the principal
of the Protective Advances, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances) ratably, sixth, to prepay principal
on the Loans (other than the Protective Advances)

 

59



--------------------------------------------------------------------------------

and LC Borrowings ratably, seventh, to pay an amount to the ABL Administrative
Agent to Cash Collateralize the aggregate undrawn face amount of all outstanding
Letters of Credit and the aggregate amount of any unpaid LC Borrowings, eighth,
to payment of any amounts owing with respect to Bank Products (excluding
Factored Receivables) and Swap Obligations, ninth, to payment of any amounts
owing with respect to Factored Receivables, tenth, to the payment of interest
then due on the FILO Term Loan, eleventh, to the payment of the principal
balance of the FILO Term Loan, and twelfth, to the payment of any other Secured
Obligation due to the ABL Administrative Agent or any Lender by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the ABL
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan of a Class, except (a) on the expiration date of the
Interest Period applicable to any such Eurodollar Loan or (b) in the event, and
only to the extent, that there are no outstanding Base Rate Loans of the same
Class and, in any event, the Borrower shall pay the break funding payment
required in accordance with Section 2.16. The ABL Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations. Notwithstanding the foregoing, the proceeds of Term Facility
Primary Collateral and ABL Facility Primary Collateral shall be applied as
between the Lenders and the Term Lenders, in the manner set forth in the
Intercreditor Agreement.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this clause shall not be construed to apply
to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Restricted Subsidiary or, except as
specifically permitted by this Agreement, an Affiliate thereof (in each case as
to which the provisions of this clause shall apply).

(d) Unless the ABL Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the ABL Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Borrower will not make such payment, the ABL Administrative Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, on such due date the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or each

 

60



--------------------------------------------------------------------------------

Issuing Bank, as the case may be, severally agrees to repay to the ABL
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the ABL Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the ABL Administrative Agent in
accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
hereunder, then the ABL Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the ABL Administrative Agent for the account of such Lender to
satisfy such Lender’s obligations hereunder until all such unsatisfied
obligations are fully paid.

SECTION 2.19 Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then:

(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender (and the
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment);

(b) if any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender or a Deteriorating Lender, the Borrower may, at
its sole expense and effort, upon notice to such Lender and the ABL
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the ABL Administrative Agent
and each Issuing Bank, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

61



--------------------------------------------------------------------------------

SECTION 2.20 Returned Payments. If after receipt of any payment which is applied
to the payment of all or any part of the Obligations, the ABL Administrative
Agent, any Issuing Bank or any Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the ABL
Administrative Agent or such Lender. The provisions of this Section 2.20 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the ABL Administrative Agent, any Issuing Bank or any Lender in
reliance upon such payment or application of proceeds. The provisions of this
Section 2.20 shall survive the termination of this Agreement.

SECTION 2.21 Effective Date Adjustments.

(a) Revolving Loans. On the Effective Date, the Borrower shall prepay, or shall
be deemed to prepay, any Revolving Loans outstanding immediately prior to the
occurrence of the Effective Date (the “Effective Date Loans”), and pay any
additional amounts required pursuant to Section 2.16, to all Lenders under the
Existing Credit Agreement in accordance with their “Applicable Percentages”
under the Existing Credit Agreement. Simultaneously, the Borrower may draw, or
be deemed to draw, in an amount up to the principal amount of the Effective Date
Loans, upon the Revolving Commitments of all Lenders hereunder in accordance
with their respective Applicable Percentages hereunder. The ABL Administrative
Agent, in consultation with the Borrower, shall determine the manner in which
the foregoing shall be effected, including, without limitation, by non-ratable
paydowns to Lenders whose Applicable Percentages decline on the Effective Date
and non-ratable advances from Lenders whose Applicable Percentages rise on the
Effective Date.

(b) Letters of Credit. On the Effective Date, (i) each Lender hereunder
irrevocably agrees to accept and purchase and hereby accepts and purchases from
each Issuing Bank and from each Lender with an interest in an Existing Letter of
Credit immediately prior to the Effective Date pursuant to Section 2.06(d) of
the Existing Credit Agreement, on the terms and conditions set forth in
Section 2.06 of this Agreement, for such Lender’s own account and risk, an
undivided interest equal to such Lender’s Applicable Percentage in such Issuing
Bank’s obligations and rights under and in respect of each Existing Letter of
Credit and the amount of each draft paid by such Issuing Bank thereunder and
(ii) each Issuing Bank and each Lender with an interest in an Existing Letter of
Credit immediately prior to the Effective Date pursuant to Section 2.06(d) of
the Existing Credit Agreement hereby irrevocably agrees to sell and assign and
hereby sells and assigns an undivided interest in such Issuing Bank’s
obligations and rights under and in respect of each Existing Letter of Credit,
as necessary to achieve ratable interests in the Existing Letters of Credit for
each Lender in accordance with its Applicable Percentage hereunder, giving
effect to the amendment and restatement of the Existing Credit Agreement.

SECTION 2.22 Increase in Revolving Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, upon notice to the ABL Administrative Agent (which shall
promptly

 

62



--------------------------------------------------------------------------------

notify the Lenders), the Borrower, at its option, may request an increase in the
Revolving Commitments by an amount not exceeding $50,000,000 in the aggregate;
provided that (i) any such request for an increase shall be in a minimum amount
of $10,000,000, (ii) the Borrower may make a maximum of three such requests, and
(iii) any such increase shall be on the same terms as other credit extensions
hereunder except that the Borrower will pay such fees to the Arrangers and the
Lenders furnishing such increase as the Borrower, the Arrangers and the Lenders
may then agree. At the time of sending such notice, the Borrower (in
consultation with the ABL Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Lenders).

(b) Lender Elections to Increase. Each Lender shall initially have the right of
first refusal to increase its respective commitment to satisfy the Borrower’s
requested increase. Each Lender shall notify the ABL Administrative Agent within
such time period whether or not it agrees to increase its Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by ABL Administrative Agent; Additional Lenders. If the Lenders
are unwilling to so increase their commitments, the Arrangers will use their
reasonable efforts to obtain one or more financial institutions which are not
then Lenders (which institutions shall be determined in consultation with the
Borrower) to become party hereto and to provide a commitment in an amount
necessary to satisfy the Borrower’s requested increase in the Revolving
Commitments (each, an “Additional Commitment Lender” and together, the
“Additional Commitment Lenders”), but neither the ABL Administrative Agent nor
the Lenders shall have the right to approve or reject the requested increase.
Any facility increase under the provisions of this Section 2.22 must be in
accordance with the terms and conditions of the Intercreditor Agreement, or any
replacement intercreditor agreement.

(d) Effective Date and Allocations. If the Revolving Commitments are increased
in accordance with this Section, the ABL Administrative Agent, in consultation
with the Borrower, shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The ABL Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such increase and the Increase Effective Date and on the Increase Effective Date
(i) the Aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Commitment Increases, and
(ii) the Commitment Schedule shall be deemed modified, without further action,
to reflect the revised Commitments and Applicable Percentages of the Lenders.

(e) Conditions to Effectiveness of Commitment Increase. As a condition precedent
to such Commitment Increase, (i) the Borrower shall deliver to the ABL
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (A) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Commitment Increase, and
(B) in the case of the Borrower, certifying that, before and after giving effect
to such Commitment Increase, (1) the representations and warranties contained in
Article III and the other Loan Documents are true and correct in all material
respects on and as of

 

63



--------------------------------------------------------------------------------

the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.22, the representations and warranties contained in subsection (a) of
Section 3.04 shall be deemed to refer to the most recent statements furnished
pursuant to clause (a) of Section 5.01, and (2) no Default or Event of Default
exists or would arise therefrom, (ii) the Borrower, the ABL Administrative
Agent, and any Additional Commitment Lender shall have executed and delivered a
Joinder to the Loan Documents in such form as the Agent shall reasonably
require; (iii) the Borrower shall have paid such fees and other compensation to
the Additional Commitment Lenders as the Borrower and such Additional Commitment
Lenders shall agree; (iv) the Borrower shall have paid such arrangement fees to
the ABL Administrative Agent as the Borrower and the ABL Administrative Agent
may agree; (v) if requested by the ABL Administrative Agent, the Borrower shall
deliver to the ABL Administrative Agent and the Lenders an opinion or opinions,
in form and substance reasonably satisfactory to the Agent, from counsel to the
Borrower reasonably satisfactory to the ABL Administrative Agent and dated such
date; (vi) the Borrowers and the Additional Commitment Lender shall have
delivered such other instruments, documents and agreements as the ABL
Administrative Agent may reasonably have requested; and (vii) no Default or
Event of Default exists. The Borrowers shall prepay any Committed Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to Section 2.15) to the extent necessary to keep the
outstanding Committed Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.02 to the contrary.

SECTION 2.23 Request for LILO Commitment

(a) Request for LILO Commitment. Provided no Default or Event of Default then
exists or would arise therefrom, upon notice to the ABL Administrative Agent
(which shall promptly notify the Lenders), the Borrower, at its option, may
request an increase in the term loan commitment by an amount to be determined
and agreed upon (the “LILO Commitment”); provided that (i) any such request for
the LILO Commitment shall be in a minimum amount of $5,000,000, (ii) the
Borrower may make only one such request, and that request shall be subject to
credit approval by the Lenders, (iii) any such LILO Commitment shall be an
independent tranche of term debt, (iv) the LILO Commitment shall be on a “last
in, last out” basis, shall subordinated in right of payment to the prior payment
of the Revolving Loans and the FILO Term Loan on such terms and conditions as
the ABL Administrative Agent, Wells Fargo, Bank of America, N.A., the Lenders
furnishing such LILO Commitment, and the Borrower may agree, and (v) the LILO
Commitment shall otherwise be on such terms as the ABL Administrative Agent, the
Arrangers, the Lenders furnishing such LILO Commitment, and the Borrower may
then agree, and the Borrower will pay such fees to the Arrangers and the Lenders
furnishing such LILO Commitment as the Borrower, the Arrangers, and such Lenders
may then agree. At the time of sending such notice, the Borrower (in
consultation with the ABL Administrative Agent) shall specify the time period
within which each Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Lenders).

 

64



--------------------------------------------------------------------------------

(b) Lender Elections to Increase. Each Lender shall initially have the right of
first refusal to increase its respective term loan commitment to satisfy the
LILO Commitment. Each Lender shall notify the ABL Administrative Agent within
such time period whether or not it agrees to increase its term loan commitment
to join in the LILO Commitment and, if so, whether by an amount equal to,
greater than, or less than its Applicable Percentage of such requested increase.
Any Lender not responding within such time period shall be deemed to have
declined to increase its term loan commitment.

(c) Notification by ABL Administrative Agent; Additional Lenders. If the Lenders
are unwilling to so increase their term loan commitments to satisfy the LILO
Commitment, the Arrangers will use their reasonable efforts to obtain one or
more financial institutions which are not then Lenders (which institutions shall
be determined in consultation with the Borrower) to become party hereto and to
provide a commitment in an amount necessary to satisfy the Borrower’s requested
LILO Commitment (each, a “LILO Lender” and together, the “LILO Lenders”), but
neither the ABL Administrative Agent nor the Lenders shall have the right to
approve or reject the requested increase. Any facility increase under the
provisions of this Section 2.23 must be in accordance with the terms and
conditions of the Intercreditor Agreement, or any replacement intercreditor
agreement, and the Required Lenders may enter into an amendment to this
Agreement at the time of the requested increase in a manner necessary to
implement the LILO Commitment.

(d) Effective Date and Allocations. If the LILO Commitment is provided in
accordance with this Section, the ABL Administrative Agent, in consultation with
the Borrower, shall determine the effective date (the “LILO Commitment Effective
Date”) and the final allocation of such commitment. The ABL Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
such commitment and the LILO Commitment Effective Date and on the LILO
Commitment Effective Date (i) the term loan commitment under, and for all
purposes of, this Agreement shall be increased by the aggregate amount of such
LILO Commitment, and (ii) the Commitment Schedule shall be deemed modified,
without further action, to reflect the LILO Commitment and Applicable
Percentages of the Lenders.

(e) Conditions to Effectiveness of LILO Commitment. As a condition precedent to
such LILO Commitment, (i) the Borrower shall deliver to the ABL Administrative
Agent a certificate of each Loan Party dated as of the LILO Commitment Effective
Date (in sufficient copies for each Lender) signed by a Responsible Officer of
such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such LILO Commitment, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such LILO
Commitment, (1) the representations and warranties contained in Article III and
the other Loan Documents are true and correct in all material respects on and as
of the LILO Commitment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.22, the representations and warranties contained in
subsection (a) of Section 3.04 shall be deemed to refer to the most recent
statements furnished pursuant to clause (a) of Section 5.01, and (2) no Default
or Event of Default exists or would arise therefrom, (ii) the Borrower, the ABL
Administrative Agent, and any LILO Lender shall have executed and delivered a
Joinder to the Loan Documents in such form as the Agent shall reasonably
require; (iii) the Borrower shall have paid such fees and other compensation to

 

65



--------------------------------------------------------------------------------

the LILO Lenders as the Borrower and such LILO Lenders shall agree; (iv) the
Borrower shall have paid such arrangement fees to the ABL Administrative Agent
on behalf of the Arrangers as the Borrower and the ABL Administrative Agent may
agree; (v) the Borrower shall deliver to the ABL Administrative Agent and the
Lenders an opinion or opinions, in form and substance reasonably satisfactory to
the Agent, from counsel to the Borrower reasonably satisfactory to the ABL
Administrative Agent and dated such date; (vi) the Borrowers and the LILO
Lenders shall have delivered such other instruments, documents and agreements as
the ABL Administrative Agent may reasonably have requested, including an
appropriate amendment to this Agreement; and (vii) no Default or Event of
Default exists.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.18 or 9.02 to the contrary.

ARTICLE III

Representations and Warranties

Each Loan Party jointly and severally represents and warrants to the ABL
Administrative Agent, the Issuing Banks and the Lenders that:

SECTION 3.01 Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and is qualified to do
business in, and is in good standing in, every jurisdiction where such
qualification is required (except where the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect).

SECTION 3.02 Authorization; Enforceability. Execution, delivery and performance
of this Agreement and the other Loan Documents are within each Loan Party’s
corporate or limited liability company powers and have been duly authorized by
all necessary corporate or limited liability company and, if required,
stockholder action. The Loan Documents to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and constitute a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. Execution, delivery and
performance of this Agreement, the other Loan Documents and the consummation of
the Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
Person, except such as have been obtained or made and are in full force and
effect and except for filings necessary to perfect Liens created pursuant to the
Loan Documents, (b) will not violate any Requirement of Law applicable to any
Loan Party or any of its Subsidiaries, (c) do not conflict with or will not
violate or result in a default under any material indenture, material agreement
or other material instrument binding upon any Loan Party or any of its
Subsidiaries or its assets, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents.

 

66



--------------------------------------------------------------------------------

SECTION 3.04 Financial Condition; No Material Adverse Change.

(a) Holdings has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended January 28, 2012, reported on by Deloitte & Touche,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended July 28, 2012, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since January 28, 2012.

SECTION 3.05 Properties.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is owned or leased by each Loan Party. Each of
the Loan Parties and its Subsidiaries has good and indefeasible title to, or
valid and enforceable leasehold interests in, all real and personal property
necessary for the conduct of its business, free of all Liens other than those
permitted by Section 6.02 of this Agreement.

(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by the Loan Parties and its Subsidiaries does not infringe in any
material respect upon the rights of any other Person, and the Loan Parties’
rights thereto are not subject to any licensing agreement or similar arrangement
affecting any material portion of the Collateral.

SECTION 3.06 Litigation and Environmental Matters.

(a) There are no actions, investigations, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting the Loan Parties or any of their
Subsidiaries (i) that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or (ii) that could reasonably be expected to have a
material adverse effect on the ability of the parties to consummate the
Transactions or the funding of the Loans.

(b) Except for the Disclosed Matters and, except for matters that both could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect and could not reasonably be expected to have a material
adverse effect on the ability of the parties to consummate the Transactions or
the funding of the Loans, (i) no Loan Party nor

 

67



--------------------------------------------------------------------------------

any of its Subsidiaries has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) no Loan Party nor any of its Subsidiaries (1) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (2) has become subject
to any Environmental Liability.

(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in a
Material Adverse Effect.

SECTION 3.07 Compliance with Laws and Agreements. Each Loan Party and its
Subsidiaries is in compliance with all Requirements of Law applicable to it or
its property and all indentures, agreements and other instruments binding upon
it or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing under this Agreement. No
default has occurred and is continuing under any indenture, agreement or other
instrument binding upon any Loan Party or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect.

SECTION 3.08 Investment and Holding Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09 Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all material Tax returns and reports required to have been
filed and has paid or caused to be paid all material Taxes required to have been
paid by it, except Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves. No tax liens have been filed and no
claims are being asserted with respect to any such taxes.

SECTION 3.10 ERISA.

(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

(b) Each employee benefit plan of Holdings, the Borrower or any of the
Borrower’s Subsidiaries intended to qualify under Section 401 of the Code does
so qualify, and any trust created thereunder is exempt from tax under the
provisions of Section 501 of the Code, except where such failures, in the
aggregate, would not have a Material Adverse Effect.

(c) Each Plan is in compliance in all material respects with applicable
provisions of ERISA, the Code and other Requirements of Law except for
non-compliances that, in the aggregate, would not have a Material Adverse
Effect.

SECTION 3.11 Disclosure. The Borrower and Holdings have disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any Subsidiary is subject, and all other matters known to it, in relation to the
Transactions that, individually or in

 

68



--------------------------------------------------------------------------------

the aggregate, could reasonably be expected to result in a Material Adverse
Effect. None of the written reports, financial statements, certificates or other
written information furnished by or on behalf of the any Loan Party to the ABL
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document (as modified or supplemented by other
written information so furnished) contained as of the date such report,
statement, certificate or information was so furnished any material misstatement
of fact or omitted to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading; provided that, with respect to projected financial
information, the Borrower and Holdings represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time delivered and, if such projected financial information was delivered prior
to the Effective Date, as of the Effective Date, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

SECTION 3.12 Solvency. Immediately after the consummation of the Transactions to
occur on the Effective Date, (i) the fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (ii) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(iii) each Loan Party will be able to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) each Loan Party will not have unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted after the Effective
Date.

SECTION 3.13 Insurance. Schedule 3.13 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and the Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
material insurance have been paid. The Borrower and Holdings believe that the
insurance maintained by or on behalf of the Borrower and the Subsidiaries is
adequate.

SECTION 3.14 Capitalization and Subsidiaries.

(a) All of the outstanding Equity Interests of the Borrower are owned
beneficially and of record by Holdings, free and clear of all Liens other than
the Liens in favor of the Collateral Agent, the Lenders and the Term Lenders
created by the Security Agreements and non-consensual Liens created by operation
of law. No Equity Interest of the Borrower is subject to any option, warrant,
right of conversion or purchase or any similar right. Other than the Borrower’s
LLC agreement, there are no agreements or understandings to which the Borrower
is a party with respect to the voting, sale or transfer of any Equity Interest
of the Borrower or any agreement restricting the transfer or hypothecation of
any such shares.

(b) Schedule 3.14 sets forth as of the date of this Agreement, (i) a correct and
complete list showing, the name and relationship to the Borrower of each and all
of the Borrower’s Subsidiaries, (ii) a true and complete listing of each class
of each of such

 

69



--------------------------------------------------------------------------------

Subsidiaries’ authorized Equity Interests, of which all of such issued shares
are validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.14, and
(iii) the type of entity of the Borrower and each of its Subsidiaries.

SECTION 3.15 Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Collateral Agent, for the benefit of the Collateral Agent, the
ABL Administrative Agent and the Lenders. In the case of the Pledged Collateral
described in the ABL Loan Security Agreement which is required to be delivered
to the Collateral Agent, when stock certificates representing such Pledged
Collateral are delivered to the Collateral Agent together with appropriate
instruments of transfer duly executed in blank, and in the case of the other
Collateral described in the ABL Loan Security Agreement, the financing
statements and other filings specified on Schedule 3.15 in appropriate form
filed in the offices specified on Schedule 3.15, the ABL Loan Security Agreement
constitutes or, to the extent not previously filed or obtained, will constitute
a fully perfected and continuing Lien on, and security interest in, all right,
title and interest of the Loan Parties in such Collateral and the proceeds
thereof, securing the Secured Obligations, enforceable against the applicable
Loan Party and all third parties, and having priority over all other Liens on
the Collateral except in the case of (a) Permitted Encumbrances, to the extent
any such Permitted Encumbrances would have priority over the Liens in favor of
the Collateral Agent pursuant to any applicable law or agreement, (b) Liens
permitted by Section 6.02 other than pursuant to clauses (g) or (j) thereof and
(c) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Collateral Agent has not obtained or does not
maintain possession of such Collateral.

SECTION 3.16 Labor Disputes. As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of the Borrower, threatened. All payments due from any Loan Party
or any Subsidiary or for which any claim may be made against any Loan Party or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as a liability on the books of
such Loan Party or such Subsidiary, except as in the aggregate would not
reasonably be expected to have a Material Adverse Effect.

SECTION 3.17 Margin Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Federal Reserve Board), and no proceeds of
any Loan will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
in contravention of Regulation T, U or X of the Federal Reserve Board

SECTION 3.18 Use of Proceeds. The proceeds of the Initial Loans (a) are being
used by the Borrower on the Effective Date for the payment of costs, fees and
expenses incurred in connection with the Transactions and (b) may be used by the
Borrower on the Effective Date for working capital of the Borrower and its
Subsidiaries and general corporate purposes. After the Effective Date, the
proceeds of the Loans and the Letters of Credit are being used by the Borrower
solely for working capital of the Borrower and its Subsidiaries and general
corporate purposes.

 

70



--------------------------------------------------------------------------------

SECTION 3.19 Collateral Locations. As of the Effective Date, each Loan Party and
each Loan Party’s records concerning Accounts and Credit Card Account
Receivables are located only at the addresses set forth for such Loan Party on
Schedule 3.05 hereto. Schedule 3.05 hereto correctly identifies as of the date
hereof any of such locations which are not owned by Loan Party and sets forth
the owners and/or operators thereof.

SECTION 3.20 Corporate Names; Prior Transactions. As of the date hereof, no Loan
Party has, during the past five years, been known by or used any other corporate
or fictitious name (other than as set forth in Schedule 3.20 hereto) or been a
party to any merger or consolidation, or acquired all or substantially all of
the assets of any Person, or acquired any of its property or assets out of the
ordinary course of business.

SECTION 3.21 Credit Card Agreements. Except as could not reasonably be expected
to have a Material Adverse Effect, (a) each of the Credit Card Agreements
constitutes the legal, valid and binding obligations of the Loan Party that is
party thereto and to the best of Borrower’s knowledge, the other parties
thereto, enforceable in accordance with their respective terms and is in full
force and effect, and (b) each Loan Party has complied with all of the material
terms and conditions of the Credit Card Agreements to the extent necessary for
such Loan Party to be entitled to receive payments thereunder.

SECTION 3.22 Master Operating Lease. The Master Operating Lease has not been
amended or modified in any respect and no provision therein has been waived,
except where a copy of such amendment or waiver has been provided by the
Borrower to the ABL Administrative Agent.

SECTION 3.23 Survival of Warranties; Cumulative. All representations and
warranties contained in this Agreement or any of the other Loan Documents shall
survive the execution and delivery of this Agreement and shall be conclusively
presumed to have been relied on by the ABL Administrative Agent regardless of
any investigation made or information possessed by the ABL Administrative Agent
or any Lender.

ARTICLE IV

Conditions

SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The ABL Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the ABL Administrative Agent (which may include facsimile
transmission (or other electronic image scan) of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the Loan Documents and such other certificates,
documents, instruments and agreements as the ABL Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan

 

71



--------------------------------------------------------------------------------

Documents, including any Notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Loan Parties’ counsel, addressed to the ABL Administrative Agent, the Issuing
Banks and the Lenders in form and substance reasonably satisfactory to the ABL
Administrative Agent.

(b) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The ABL Administrative Agent shall have received (i) a certificate
of each Loan Party, dated the Effective Date and executed by its Secretary or
Assistant Secretary, which shall (A) certify the resolutions of its Board of
Directors, members or other body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party, (B) identify by name
and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.

(c) No Default Certificate. The ABL Administrative Agent shall have received a
certificate, signed by a Secretary or Assistant Secretary of the Borrower, on
behalf of itself and the other Loan Parties, (i) stating that no Default or
Event of Default has occurred and is continuing, (ii) stating that the
representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the ABL Administrative Agent.

(d) Fees. The Lenders and the ABL Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel
(including any local counsel)), on or before the Effective Date. All such
amounts may be paid with proceeds of Loans made on the Effective Date and, if
such amounts are paid with proceeds of Loans, such amounts will be reflected in
the funding instructions given by the Borrower to the ABL Administrative Agent
on or before the Effective Date.

(e) Lien Searches. The ABL Administrative Agent shall have received the results
of a recent lien search in the jurisdictions where each of the Loan Parties are
incorporated or organized, and such search shall reveal no liens on any of the
assets of the Loan Parties except for liens permitted by Section 6.02 or
discharged on or prior to the Effective Date pursuant to a pay-off letter or
other documentation satisfactory to the ABL Administrative Agent.

(f) Borrowing Base Certificate. The ABL Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of the end
of the month immediately preceding the Effective Date, dated as of the Effective
date and executed by a Financial Officer of the Borrower.

(g) Financials. The ABL Administrative Agent shall have received and be
satisfied with detailed financial projections, including, in each case, a
consolidated income statement, balance sheet, statement of cash flow, borrowing
base availability analysis and

 

72



--------------------------------------------------------------------------------

business assumptions for the Borrower on (i) a quarterly basis for the four
quarter period following the Effective Date and (ii) on an annual basis, for
each fiscal year thereafter through the Termination Date.

(h) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the ABL Administrative Agent to be filed,
registered or recorded in order to create in favor of the ABL Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.

(i) Opinions. The Lenders and the ABL Administrative Agent shall have received a
favorable legal opinion of DLA Piper LLP, counsel to the Loan Parties, in form
and substance reasonably satisfactory to the ABL Administrative Agent.

(j) Intercreditor Agreement. The Intercreditor Agreement shall have been duly
executed and delivered by the parties thereto.

(k) Appraisals. The ABL Administrative Agent shall have received an inventory
appraisal by a third party appraiser acceptable to the ABL Administrative.

(l) Opening Day Availability. After giving effect to (i) the first funding under
the Loans, and (ii) all Letters of Credit to be issued at, or immediately
subsequent to, the Effective Date, Availability shall be not less than
$35,000,000.

(m) Insurance. The ABL Administrative Agent shall have received evidence that
all insurance required to be maintained pursuant to the Loan Documents and all
endorsements in favor of the ABL Administrative Agent required under the Loan
Documents have been obtained and are in effect.

(n) Know Your Customer Requirements. The ABL Administrative Agent shall have
received all documentation and other information about the Loan Parties
requested by the ABL Administrative Agent not less than ten (10) Business Days
prior to the Effective Date that the ABL Administrative Agent reasonably
determines is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act.

(o) Consents and Approvals. The Borrower and Guarantors shall have obtained all
governmental consents and approvals, and all third party consents required for
the Borrower and Guarantors to consummate the financing.

(p) Other Documents. The ABL Administrative Agent shall have received such other
documents as the ABL Administrative Agent, any Issuing Bank, any Lender or their
respective counsel may have reasonably requested.

The ABL Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations

 

73



--------------------------------------------------------------------------------

of the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02) at or prior to 2:00 p.m. on
November 5, 2012 (and, in the event such conditions are not so satisfied or
waived, the Revolving Commitments shall terminate at such time).

SECTION 4.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Loan Parties set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable as if made on and as of such date
(except that representations and warranties which relate to a specific earlier
date shall be true and correct in all material respects as of such earlier
date).

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(c) The aggregate principal amount of all outstanding Loans and the aggregate
undrawn amount of all Letters of Credit outstanding on the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, after giving effect to the applicable Borrowing, issuance,
amendment, renewal or extension of a Letter of Credit, shall not exceed the
Maximum Availability.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in clauses (a), (b) and
(c) of this Section 4.02.

ARTICLE V

Affirmative Covenants

Until the Revolving Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated or
been cash collateralized and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the Loan Parties, with the Lenders that:

SECTION 5.01 Financial Statements; Borrowing Base and Other Information. The
Borrower or Holdings will furnish to the ABL Administrative Agent and each
Lender:

(a) as soon as available and in any event within 95 days after the end of each
fiscal year of Holdings, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by independent public accountants
of recognized national standing (without a “going concern” or

 

74



--------------------------------------------------------------------------------

like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;

(b) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of Holdings, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied subject to
normal year-end audit adjustments and the absence of footnotes; provided that,
upon the occurrence and during the continuance of an Accelerated Reporting
Event, the Loan Parties shall be required to deliver the financial statements
described herein to the ABL Administrative Agent and each Lender on a monthly
basis, within twenty (20) days after the end of each fiscal month of Holdings
(commencing with the first fiscal month immediately following the occurrence of
such Accelerated Reporting Event) in accordance with the terms of this clause
(b);

(c) concurrently with the delivery of each set of consolidated financial
statements referred to in Section 5.01(a) and (b) above, a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in Management’s Discussion and Analysis of Financial Condition and
Results of Operations, of the financial condition and results of operations of
Holdings and its Restricted Subsidiaries separate from the financial condition
and results of operations of the Unrestricted Subsidiary of Holdings;

(d) concurrently with any delivery of financial statements under clause (a) or
(b) or (c) above, a certificate of a Financial Officer of the Borrower in
substantially the form of Exhibit C (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, and (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.16;

(e) concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);

(f) as soon as available but in any event not later than 30 days after the end
of each fiscal year of the Borrower, and containing substantially the types of
financial information contained in the projections, (i) the annual business plan
of the Borrower and its Subsidiaries for the next succeeding fiscal year
approved by the board of directors or equivalent of the Borrower, (ii) forecasts
prepared by management of the Borrower for each fiscal quarter in the next
succeeding fiscal year and (iii) forecasts prepared by management of the
Borrower for each fiscal year subsequent to the next succeeding fiscal year
through the fiscal year in which the

 

75



--------------------------------------------------------------------------------

Maturity Date is scheduled to occur, including, in each instance described in
clauses (ii) and (iii) above, (x) a projected year-end consolidated balance
sheet and income statement and statement of cash flows and (y) a statement of
all of the material assumptions on which such forecasts are based (the
“Projections”);

(g) as soon as available but in any event: (i) not later than fifteen (15) days
after the end of each fiscal month, a monthly Borrowing Base Certificate, which
monthly Borrowing Base Certificate shall reflect (A) the updated Eligible Credit
Card Account Receivables as of the last day of the then most recently ended
month and (B) Eligible Inventory as of the last day of the then most recently
ended month; (ii) upon the occurrence and during the continuance of any
Accelerated Reporting Event, within three (3) Business Days after the end of
each calendar week (each calendar week deemed, for purposes hereof, to end on a
Friday), a weekly Borrowing Base Certificate, which shall reflect (A) the
updated Eligible Credit Card Account Receivables as of the end of such week and
(B) Eligible Inventory as stated in the immediately preceding monthly Borrowing
Base Certificate; and (iii) if requested by the ABL Administrative Agent at any
other time when the ABL Administrative Agent reasonably believes that the then
existing Borrowing Base Certificate is materially inaccurate, as soon as
reasonably available but in no event later than five (5) Business Days after
such request, a completed Borrowing Base Certificate showing the Borrowing Base
as of the date so requested, in each case with supporting documentation and
additional reports with respect to the Borrowing Base as the ABL Administrative
Agent may reasonably request;

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings or any
Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or, after a public equity offering,
distributed by the Borrower to its shareholders generally, as the case may be;
and

(i) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, as the ABL Administrative Agent or any Lender may reasonably
request.

SECTION 5.02 Notices of Material Events. The Borrower and Holdings will furnish
to the ABL Administrative Agent and each Lender prompt written notice of the
following:

(a) the occurrence of any Default or Event of Default promptly upon becoming
aware of it;

(b) the occurrence of any event that would trigger a Cash Dominion Period
promptly upon becoming aware of it;

(c) the occurrence of any condition which would reasonably be expected to have a
Material Adverse Effect;

(d) the occurrence of any ERISA Event that, alone or together with any ERISA
Events that have occurred is in excess of $5,000,000;

 

76



--------------------------------------------------------------------------------

(e) any material change in accounting or financial reporting practices (other
than as reported by GAAP or applicable law) by any Loan Party or any Subsidiary
thereof;

(f) any Disposition of property, sale of equity, or incurrence of Indebtedness
in excess of $5,000,000, in each case after knowledge thereof by a responsible
officer of the Borrower or any Guarantor;

(g) receipt of any notice of any governmental investigation or any litigation or
proceeding commenced or threatened against any Loan Party that (i) seeks damages
in excess of $10,000,000 and is not covered by insurance, (ii) seeks injunctive
relief which, if granted, would reasonably be expected to have a Material
Adverse Effect;

(h)(i) any Lien (other than Liens permitted under Section 6.02) or claim made or
asserted against any of the Collateral, (ii) any loss, damage, or destruction to
the Collateral whether or not covered by insurance or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding and (iii) any and all default notices received under or with respect
to any leased location or public warehouse where Collateral is located (which
shall be delivered within two Business Days after receipt thereof), in each case
in relation to Collateral in the aggregate amount of $10,000,000 or more;

(i) any Credit Card Agreement entered into by such Loan Party after the date
hereof, together with a true, correct and complete copy thereof and such other
information with respect thereto as the ABL Administrative Agent may reasonably
request;

(j) the receipt by any Loan Party of any written notice of violation of or
potential liability under, or knowledge by such Loan Party that there exists a
condition that could reasonably be expected to result in a violation of or
liability under, any Environmental Law, except for violations and liabilities
the consequence of which would not be reasonably likely to subject the Loan
Parties to liabilities exceeding $5,000,000 individually or in the aggregate;

(k) obtaining knowledge of the commencement of any judicial or administrative
proceeding or investigation alleging a violation of or liability under any
Environmental Law, that has a reasonable likelihood of being adversely
determined and that, in the aggregate, if adversely determined, would have a
reasonable likelihood of subjecting the Loan Party to liabilities exceeding
$5,000,000 individually or in the aggregate; and

(l) upon written request by any Lender through the ABL Administrative Agent, a
report providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

77



--------------------------------------------------------------------------------

SECTION 5.03 Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, qualifications, licenses, permits, franchises, governmental
authorizations, intellectual property rights, licenses and permits material to
the conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 and, in the case of clause (ii) above,
except to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

SECTION 5.04 Payment of Obligations. Each Loan Party will, and will cause each
Subsidiary to, pay or discharge all Material Indebtedness and all other material
liabilities and obligations, including Taxes, before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) such Loan
Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP.

SECTION 5.05 Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.

SECTION 5.06 Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Restricted Subsidiary to, (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by the ABL Administrative Agent or any Lender
(including employees of the ABL Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the ABL
Administrative Agent), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, including
environmental assessment reports and Phase I or Phase II studies, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested.
The Loan Parties acknowledge that the ABL Administrative Agent, after exercising
its rights of inspection, may prepare and distribute to the Lenders certain
Reports pertaining to the Loan Parties’ assets for internal use by the ABL
Administrative Agent and the Lenders. The ABL Agent may conduct inspections of
the Collateral from time to time during each calendar year, but unless an Event
of Default has occurred and is continuing, only one inspection per calendar year
shall be at the expense of the Borrower. For the avoidance of doubt, (a) the ABL
Administrative Agent may conduct more than one inspection per calendar year and
(b) the Borrower shall pay for all inspections during the continuance of an
Event of Default.

SECTION 5.07 Compliance with Laws. Each Loan Party will, and will cause each
Subsidiary to, comply with all Requirements of Law applicable to it or its
property except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

SECTION 5.08 Compliance with Environmental Laws (a) Each Loan Party will conduct
its operations and keep and maintain its Real Estate in material compliance with
all Environmental

 

78



--------------------------------------------------------------------------------

Laws; (b) obtain and renew all environmental permits necessary for its
operations and properties; and (c) implement any and all investigation,
remediation, removal and response actions that are appropriate or necessary to
maintain the value and marketability of the Real Estate or to otherwise comply
with Environmental Laws pertaining to the presence, generation, treatment,
storage, use, disposal, transportation or release of any Hazardous Materials on,
at, in, under, above, to, from or about any of its Real Estate, provided,
however, that neither a Loan Party nor any of its Subsidiaries shall be required
to undertake any such cleanup, removal, remedial or other action to the extent
that its obligation to do so is being contested in good faith and by proper
proceedings and adequate reserves have been set aside and are being maintained
by the Loan Parties with respect to such circumstances in accordance with GAAP.

SECTION 5.09 Compliance with Material Contracts. (a) Each Loan Party will
perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, (b) maintain each such Material Contract in full
force and effect, (c) enforce each such Material Contract in accordance with its
terms, (d) take all such action to such end as may be from time to time
requested by the Agent, (e) upon request of the Agent, make to each other party
to each such Material Contract such demands and requests for information and
reports or for action as any Loan Party or any of its Subsidiaries is entitled
to make under such Material Contract, and (f) cause each of its Subsidiaries to
do the foregoing.

SECTION 5.10 Use of Proceeds. The proceeds of the Loans will be used only as
described in Section 3.18. No part of the proceeds of any Loan and no Letter of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.

SECTION 5.11 Insurance (a) Each Loan Party will, and will cause each Subsidiary
to, maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is consistent with
prudent business practice; provided that each Loan Party and its Subsidiaries
may self insure to the extent consistent with prudent business practice. The
Borrower will furnish to the Lenders, upon request of the ABL Administrative
Agent, information in reasonable detail as to the insurance so maintained.

(b) On or before the Effective Date, in respect of all insurance policies
maintained by any Loan Party, each Loan Party shall deliver to the ABL
Administrative Agent certificates of insurance naming the Collateral Agent (for
the benefit of the Collateral Agent, the ABL Administrative Agent and the
Lenders) as an additional insured or as loss payee, as applicable. Within five
(5) Business Days after the Effective Date (or such later date as to which the
ABL Administrative Agent may agree in its reasonable discretion), each Loan
Party shall cause to be delivered to the ABL Administrative Agent endorsements
in form and substance satisfactory to the ABL Administrative Agent containing
loss payable clauses or mortgagee clauses, as applicable.

SECTION 5.12 Appraisals and Field Examinations. At any time reasonably deemed
necessary by the ABL Administrative Agent, and upon reasonable notice from the
ABL Administrative Agent, the Borrower and the Restricted Subsidiaries will
permit the ABL Administrative Agent or professionals (including consultants,
accounts and/or appraisers) retained by the ABL

 

79



--------------------------------------------------------------------------------

Administrative Agent to conduct field examinations and/or appraisals of (a) the
Borrower’s practices in the computation of the Borrowing Base and (b) the assets
included in the Borrowing Base. Subject to the following sentences, the Loan
Parties shall pay the reasonable and documented fees and expenses of the ABL
Administrative Agent and such professionals with respect to such evaluations and
appraisals. The Loan Parties acknowledge that the ABL Administrative Agent may,
in its discretion, undertake one (1) field examination and one (1) appraisal
during each fiscal year at the Loan Parties’ expense; provided that, if
Availability at any time is less than or equal to sixty percent (60%), but
greater than twenty-five percent (25%), of the aggregate amount of the Revolving
Commitments then in effect, the Loan Parties acknowledge that the ABL
Administrative Agent, may in its discretion, undertake up to two (2) field
examinations and two (2) appraisals during each fiscal year at the Loan Parties’
expense; provided further, that if Availability at any time is less than or
equal to twenty-five percent (25%) of the aggregate amount of the Revolving
Commitments then in effect, the Loan Parties acknowledge that the ABL
Administrative Agent may, in its discretion, undertake up to three (3) field
examinations and three (3) appraisals during each fiscal year at the Loan
Parties’ expense. Notwithstanding anything to the contrary contained herein, the
ABL Administrative Agent may cause additional appraisals and field examinations
to be undertaken (i) as it in its reasonable discretion deems necessary or
appropriate, at its own expense, or (ii) if an Event of Default shall have
occurred and be continuing, at the expense of the Loan Parties. The ABL
Administrative Agent has agreed to defer receipt of a field examination and an
appraisal until September 28, 2012, or such later date as the ABL Administrative
Agent may agree in its reasonable discretion. Until such time as the ABL
Administrative Agent receives the new field examination, the ABL Administrative
Agent agrees to rely on the most recent field examination prepared in connection
with the Existing Credit Agreement.

SECTION 5.13 Additional Collateral; Further Assurances.

(a) Subject to applicable law, the Borrower and each Restricted Subsidiary that
is a Loan Party shall cause each of its domestic Restricted Subsidiaries formed
or acquired after the date of this Agreement in accordance with the terms of
this Agreement to become a Loan Party by executing the Joinder Agreement set
forth as Exhibit D hereto (the “Joinder Agreement”). Upon execution and delivery
thereof, each such Person (i) shall automatically become a Loan Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will grant Liens
to the Collateral Agent, for the benefit of the Collateral Agent, the ABL
Administrative Agent and the Lenders, in any property of such Loan Party which
constitutes Collateral, including any parcel of real property with a fair market
value in excess of $250,000 located in the U.S. owned by any Loan Party.

(b) The Borrower and each Restricted Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its domestic
Restricted Subsidiaries and (ii) 65% (or such greater percentage that, due to a
change in applicable law after the date hereof, (1) could not reasonably be
expected to cause the undistributed earnings of such foreign Restricted
Subsidiary as determined for U.S. federal income tax purposes to be treated as a
deemed dividend to such foreign Restricted Subsidiary’s U.S. parent and
(2) could not reasonably be expected to cause any adverse tax consequences) of
the issued and outstanding Equity Interests in each foreign Restricted
Subsidiary directly owned by the Borrower or any

 

80



--------------------------------------------------------------------------------

domestic Restricted Subsidiary to be subject at all times to (i) a first
priority, perfected Lien in favor of the Term Collateral Agent for the benefit
of the Term Lenders and (ii) a second priority, perfected Lien in favor of the
Collateral Agent for the benefit of the Lenders, in each case pursuant to the
terms and conditions of the Loan Documents and the Term Loan Documents or other
security documents, subject to the Intercreditor Agreement, as the ABL
Administrative Agent and/or the Term Administrative Agent shall reasonably
request.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Restricted Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the ABL Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the ABL Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.

(d) If any material assets (including any real property or improvements thereto
or any interest therein with a fair market value in excess of $250,000) are
acquired by the Borrower or any Restricted Subsidiary that is a Loan Party after
the Effective Date (other than assets constituting Collateral under the Security
Agreement that become subject to the Lien in favor of the Collateral Agent upon
acquisition thereof and Excluded Collateral (as defined in the ABL Loan Security
Agreement)), the Borrower will notify the ABL Administrative Agent and the
Lenders thereof, and, if requested by the ABL Administrative Agent or the
Required Lenders, the Borrower will cause such assets to be subjected to a Lien
securing the Secured Obligations and will take, and cause the Restricted
Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the ABL Administrative Agent to grant and perfect such
Liens, including actions described in clause (c) of this Section 5.13, all at
the expense of the Loan Parties.

SECTION 5.14 Cash Management.

(a) The Borrower shall cause 100% of the sum of (i) aggregate daily cash
collections in respect of all Eligible Credit Card Account Receivable and
(ii) aggregate daily cash payments constituting proceeds of all Eligible
Inventory to be paid into one or more deposit accounts with respect to which the
Borrower has provided to the ABL Administrative Agent a Deposit Account Control
Agreement (any such deposit account, a “Borrowing Base Proceeds Deposit
Account”). During any Cash Dominion Period, the ABL Administrative Agent shall
have the right, with respect to all amounts that pursuant to this
Section 5.14(a) are on deposit in any Borrowing Base Proceeds Deposit Account,
(1) to cause all such amounts to be swept at the end of each Business Day into
an account (the “Collection Account”) maintained by the ABL Administrative Agent
with Wells Fargo and (2) to apply all such amounts on deposit in the Collection
Account to the prepayment of the Obligations and the cash collateralization of
LC Exposure as set forth in Section 2.10(b).

 

81



--------------------------------------------------------------------------------

(b) Each Loan Party shall provide to the Collateral Agent a Deposit Account
Control Agreement with respect to each new deposit account of such Loan Party
within 60 days after the opening of such new deposit account, other than any
deposit account (i) in which the average monthly balance on deposit is less than
$100,000 individually or $1,000,000 for all such deposit accounts, (ii) with
respect to which the granting of a security interest and the entering into of a
Deposit Account Control Agreement is prohibited by Requirements of Law or
(iii) with respect to which the Collateral Agent has otherwise agreed not to
require a Deposit Account Control Agreement.

SECTION 5.15 Real Property.

(a) The Borrower shall, and shall cause each of its Subsidiaries to, (i) comply
in all material respects with all of their respective obligations under all of
their material Leases having annual rentals in excess of $400,000 now or
hereafter held respectively by them, (ii) not modify, amend, cancel, extend or
otherwise change in any materially adverse manner any term, covenant or
condition of any such material Lease, (iii) not assign or sublet any other Lease
if such assignment or sublet would have a Material Adverse Effect, (iv) provide
the ABL Administrative Agent with a copy of each notice of default under any
material Lease received by the Borrower or any Subsidiary of the Borrower
promptly upon receipt thereof and (v) promptly notify the ABL Administrative
Agent (and in no event later than thirty (30) days) following the date the
Borrower or any Subsidiary takes possession of, or becomes liable under, any new
leased premises or Lease, whichever is earlier.

(b) At least 15 Business Days prior to (i) entering into any Lease (other than a
renewal of an existing Lease) for the principal place of business and chief
executive office of the Borrower or any other Loan Guarantor or (ii) acquiring
any material owned Real Property, the Borrower shall, and shall cause such Loan
Guarantor to, provide the ABL Administrative Agent written notice thereof.

(c) If at any time after the Effective Date, the Borrower or any Loan Guarantor
shall acquire fee simple title to any material Real Property having a purchase
price in excess of $400,000 or acquire or enter into any material Lease having
annual rental in excess of $400,000, upon the written request of the ABL
Administrative Agent, the Borrower shall, and shall cause each Loan Guarantor
to, execute and deliver to the Collateral Agent, for the benefit of each of the
ABL Administrative Agent and the Lenders, promptly and in any event not later
than 45 days after receipt of such notice (or, if such request is given by the
ABL Administrative Agent prior to the acquisition of such Real Property or
Lease, immediately upon such acquisition), a mortgage on any owned Real Property
or a Leasehold Mortgage on any or Lease of the Borrower or such Loan Guarantor,
together with (i) if requested by the ABL Administrative Agent and such Real
Property is located in the United States or is a Lease of Real Property located
in the United States, all Leasehold Mortgage Supporting Documents relating
thereto or (ii) otherwise, documents similar to Leasehold Mortgage Supporting
Documents deemed by the ABL Administrative Agent to be appropriate in the
applicable jurisdiction to obtain the equivalent in such jurisdiction of a
first-priority mortgage on such Real Property or Lease; provided that, with
respect to any properties identified on the Leasehold Property Schedule, the
foregoing is subject to the Borrower obtaining (i) any required landlord consent
and/or (ii) a recordable lease or memorandum of lease, if necessary, with
respect thereto, which, in each case, the Borrower shall use commercially
reasonable efforts to obtain.

 

82



--------------------------------------------------------------------------------

SECTION 5.16 Post-Closing Covenant.

The Loan Parties shall use their best efforts to, within forty-five (45) days of
the Effective Date, have delivered to the ABL Administrative Agent, in form and
substance reasonably satisfactory to the ABL Administrative Agent, a collateral
access agreement duly executed by the landlord with respect to the distribution
center located at 2650 MacArthur Drive, Tracy, California, it being understood
that failure to deliver such agreement will not constitute an Event of Default.

ARTICLE VI

Negative Covenants

Until the Revolving Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated or been cash collateralized and all LC Disbursements shall have
been reimbursed, the Loan Parties covenant and agree, jointly and severally,
with the Lenders that:

SECTION 6.01 Indebtedness. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

(a) Indebtedness incurred pursuant to any Loan Document;

(b) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
extensions, renewals, refinancings and replacements of any such Indebtedness in
accordance with clause (f) hereof;

(c) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary that is a
Loan Party shall be subject to Section 6.04 and (ii) Indebtedness of the
Borrower to any Subsidiary and Indebtedness of any Subsidiary that is a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the ABL Administrative
Agent;

(d) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Restricted Subsidiary of Indebtedness of the Borrower or any other Subsidiary,
provided that (i) the Indebtedness so Guaranteed is permitted by this
Section 6.01, (ii) Guarantees by the Borrower or any Subsidiary that is a Loan
Party of Indebtedness of any Restricted Subsidiary that is not a Loan Party
shall be subject to Section 6.04 (without giving effect to clause (p) thereof)
and (iii) Guarantees permitted under this clause (d) shall be subordinated to
the Secured Obligations of the applicable Restricted Subsidiary on the same
terms as the Indebtedness so Guaranteed is subordinated to the Secured
Obligations;

 

83



--------------------------------------------------------------------------------

(e) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Indebtedness), including
Capital Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (f) hereof; provided that such
Indebtedness is incurred prior to, concurrently with or within 180 days after
such acquisition or the completion of such construction or improvement;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clauses (b), (e), (i) and (j) hereof; provided
that (i) the principal amount of such Indebtedness is not increased except by an
amount equal to accrued but unpaid interest and premiums thereon, (ii) any Liens
securing such Indebtedness are not extended to any additional property of any
Loan Party, (iii) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (iv) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) the terms and conditions, including the covenants and
event of default provisions of such extension, refinancing, or renewal are
market terms and conditions at the time of such extension, refinancing or
renewal, and (vi) if the Indebtedness that is refinanced, renewed, or extended
was subordinated in right of payment to the Secured Obligations, then the terms
and conditions of the refinancing, renewal, or extension Indebtedness must
include subordination terms and conditions that are at least as favorable to the
ABL Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness;

(g) Indebtedness owed to any person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, in each case incurred in the ordinary course of business;

(h) Indebtedness of the Borrower or any Restricted Subsidiary in respect of
performance bonds, bid bonds, appeal bonds, surety bonds and similar
obligations, in each case provided in the ordinary course of business;

(i) Indebtedness of any Person that becomes a Subsidiary after the date hereof;
provided that (i) such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary and (ii) the aggregate principal amount of
Indebtedness permitted by this clause (i) shall not exceed $10,000,000 at any
time outstanding;

(j) Indebtedness pursuant to the Term Loan Agreement and any Qualified
Subordinated PIK Debt exchanged therefor;

(k) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

 

84



--------------------------------------------------------------------------------

(l) Indebtedness representing deferred compensation to employees of the Borrower
and the Restricted Subsidiaries incurred in the ordinary course of business;

(m) Indebtedness supported by a letter of credit (for so long as supported by
such letter of credit) in a principal amount not to exceed the face amount of
such letter of credit;

(n) any customary “bad acts” guarantee issued by any Loan Party in connection
with Indebtedness in respect of any Real Property owned by the Unrestricted
Subsidiary; and

(o) other (i) unsecured Indebtedness of the Borrower in an unlimited amount and
(ii) secured Indebtedness of the Borrower in an aggregate principal amount not
exceeding $25,000,000 provided that any such secured Indebtedness (x) has a
maturity at least six (6) months after the Maturity Date, and (y) is subject to
an intercreditor agreement with the ABL Administrative Agent containing terms
reasonably satisfactory to the ABL Administrative Agent.

SECTION 6.02 Liens. No Loan Party will, nor will it permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

(a) Liens created pursuant to any Loan Document;

(b) Permitted Encumbrances;

(c) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof and which are permitted by clause (f) of Section 6.01;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Restricted Subsidiary or arising out of sale and leaseback
transactions permitted by Section 6.06; provided that (i) such security
interests secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
concurrently with or within 180 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or Restricted Subsidiary;

(e) any Lien existing on any property or asset (other than Accounts, Credit Card
Account Receivable and Inventory) prior to the acquisition thereof by the
Borrower or any Restricted Subsidiary or existing on any property or asset
(other than Accounts, Credit Card Account Receivable and Inventory) of any
Person that becomes a Loan Party after the date hereof prior to the time such
Person becomes a Loan Party; provided that (i) such Lien is not

 

85



--------------------------------------------------------------------------------

created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party (other than proceeds) and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Loan Party, as the case
may be and such Indebtedness is permitted by clause (i) of Section 6.01 and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof (plus accrued interest and premiums) and
which are permitted by clauses (f) of Section 6.01;

(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(g) Liens on securities held by the Borrower or any of its Restricted
Subsidiaries representing an interest in a joint venture to which the Borrower
or such Restricted Subsidiary is a party (provided that such joint venture is
not a Subsidiary of the Borrower) to the extent that (i) such Liens constitute
purchase options, calls or similar rights of a counterparty to such joint
venture and (ii) such Liens are granted pursuant to the terms of the partnership
agreement, joint venture agreement or other similar document or documents
pursuant to which such joint venture was created or otherwise governing the
rights and obligations of the parties to such joint venture;

(h) Liens created pursuant to any Term Loan Document; and

(i) Liens with respect to property or assets of the Borrower or any Restricted
Subsidiary not constituting Eligible Credit Card Account Receivable or Eligible
Inventory with an aggregate fair market value (valued at the time of creation of
the Liens) of not more than $10,000,000 at any time.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Eligible Credit Card
Account Receivable, other than those permitted under clauses (a) and (l) of the
definition of Permitted Encumbrance and clauses (a), (e) and (h) above and
(2) Eligible Inventory, other than those permitted under clauses (a), (b),
(e) and (h) of the definition of Permitted Encumbrance and clauses (a), (e) and
(h) above.

SECTION 6.03 Fundamental Changes.

(a) No Loan Party will, nor will it permit any Restricted Subsidiary to, merge
into or consolidate with any other Person, or permit any other Person to merge
into or consolidate with it, or liquidate or dissolve, except that, if at the
time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing (i) any Restricted Subsidiary of the
Borrower may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Loan Party (other than the Borrower) may
merge into any Loan Party in a transaction in which the surviving entity is a
Loan Party, (iii) any Restricted Subsidiary may merge into another Restricted
Subsidiary, provided that if one is a Loan Party the surviving company must be a
Loan Party, (iv) any Restricted Subsidiary that is not a Loan Party may
liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, and (v) any investment permitted by
Section 6.04 may be structured as a merger or consolidation.

 

86



--------------------------------------------------------------------------------

(b) No Loan Party will, nor will it permit any of its Restricted Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Restricted Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.

(c) Holdings will not engage in any business or activity other than those
activities related to its Equity Interests being publicly traded, purchasing
Loans in accordance with the terms of this Agreement and Term Loans in
accordance with the terms of the Term Loan Agreement, the ownership of all the
outstanding Equity Interests of the Borrower and activities incidental thereto,
including (i) paying taxes, (ii) preparing reports to Governmental Authorities
and to its shareholders, (iii) holding directors and shareholders meetings,
preparing corporate records and other activities permitted by this Agreement,
and (iv) guarantees required in the ordinary course of the Borrower’s activities
that may be required by counterparties. Holdings will not own or acquire any
assets (other than Equity Interests of the Borrower, the Loans, the Term Loans,
the cash proceeds of any Restricted Payments permitted by Section 6.08 and cash
contributions received from the holders of Equity Interest of Holdings provided
that such contributions shall be immediately contributed to the Borrower) or
incur any liabilities (other than liabilities under the Loan Documents,
liabilities under the Term Facility, liabilities pursuant to the Indemnification
Agreements, liabilities reasonably incurred in connection with its maintenance
of its existence, nonconsensual obligations imposed by law and obligations with
respect to its Equity Interests (including related to its Equity Interests being
publicly traded and pursuant to its stockholders’ agreement).

SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions. No Loan
Party will, nor will it permit any Restricted Subsidiary to, purchase, hold or
acquire any capital stock, evidences of indebtedness or other securities
(including any option, warrant or other right to acquire any of the foregoing)
of, make or permit to exist any loans or advances to, Guarantee any obligations
of, or make or permit to exist any investment or any other interest in, any
other Person, or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person constituting a business unit
(whether through purchase of assets, merger or otherwise), except:

(a) Permitted Investments;

(b) investments in existence on the date of this Agreement and described in
Schedule 6.04;

(c)(i) investments by Holdings in the Borrower and (ii) investments by the
Borrower and the Restricted Subsidiaries in Equity Interests in their respective
Restricted Subsidiaries; provided that (A) any such Equity Interests held by a
Loan Party shall be pledged pursuant to the Security Agreement (subject to the
limitations applicable to common stock of a foreign Restricted Subsidiary
referred to in Section 5.13) and (B) the aggregate amount of investments by Loan
Parties in Restricted Subsidiaries that are not Loan Parties (together with
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d), outstanding Guarantees permitted under the proviso to
Section 6.04(e), investments permitted

 

87



--------------------------------------------------------------------------------

under clause (i) of Section 6.04 and investments permitted under clause (j) of
Section 6.04) shall not exceed $10,000,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs);

(d) loans or advances made by the Borrower to any Restricted Subsidiary and made
by any Restricted Subsidiary to the Borrower or any other Restricted Subsidiary;
provided that (A) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Security Agreement and
(B) the amount of such loans and advances made by Loan Parties to Restricted
Subsidiaries that are not Loan Parties (together with outstanding investments
permitted under clause (B) to the proviso to Section 6.04(c), outstanding
Guarantees permitted under the proviso to Section 6.04(e), investments permitted
under clause (i) of Section 6.04 and investments permitted under clause (j) of
Section 6.04(c)) shall not exceed $10,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);

(e) Guarantees constituting Indebtedness permitted by Section 6.01; provided
that the aggregate principal amount of Indebtedness of Restricted Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c), outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d), investments permitted under clause (i) of
Section 6.04 and investments permitted under clause (j) of Section 6.04) shall
not exceed $10,000,000 at any time outstanding (in each case determined without
regard to any write-downs or write-offs);

(f) loans or advances made by a Loan Party to its employees on an arms-length
basis in the ordinary course of business consistent with past practices
(including for travel and entertainment expenses, relocation costs and similar
purposes) up to a maximum aggregate amount of $5,000,000 for the Loan Parties
taken as a whole;

(g) (i) extensions of trade credit in the ordinary course of business and
(ii) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts and Credit Card Account Receivable in the ordinary course of
business, consistent with past practices;

(h) investments in the form of Swap Agreements permitted by Section 6.07;

(i) investments of any Person existing at the time such Person becomes a
Restricted Subsidiary of the Borrower or consolidates or merges with the
Borrower or any of the Restricted Subsidiaries (including in connection with a
Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Restricted Subsidiary or of such merger;
provided that the amount of such investments (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c),
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(d), outstanding Guarantees permitted under the proviso to
Section 6.04(e) and outstanding investments permitted under clause (j) of
Section 6.04) shall not exceed $10,000,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs);

 

88



--------------------------------------------------------------------------------

(j) investments received in connection with the dispositions of assets permitted
by Section 6.05; provided that the amount of such investments (together with
outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c), outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(d), outstanding Guarantees permitted under the
proviso to Section 6.04(e) and outstanding investments permitted under clause
(i) of Section 6.04) shall not exceed $10,000,000 at any time outstanding (in
each case determined without regard to any write-downs or write-offs); and

(k) investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;

(l) any customary “bad acts” guarantee issued by any Loan Party in connection
with Indebtedness in respect of any Real Property owned by the Unrestricted
Subsidiary;

(m) the purchase or other acquisition by the Borrower or any of its Restricted
Subsidiaries of all of the Equity Interests in any Person that upon consummation
thereof will be wholly owned, directly or indirectly, by the Borrower (including
as a result of a merger or consolidation), or the purchase or other acquisition
by the Borrower or any of its Restricted Subsidiaries of all or substantially
all of the property and assets of any Person or a division or business unit of
any Person; provided that (i) the lines of business of the Person to be (or the
property and assets of which are to be) so purchased or otherwise acquired shall
be substantially the same lines of business as those of the Borrower and its
Restricted Subsidiaries or reasonably related thereto, (ii) the total cash
consideration paid by or on behalf of the Borrower and its Restricted
Subsidiaries for any such purchase or acquisition, when aggregated with the
total cash consideration paid by or on behalf of the Borrower and its Restricted
Subsidiaries for all other purchases and acquisitions made pursuant to this
Section 6.04(m), shall not exceed $50,000,000, (iii) immediately before and
immediately after giving pro forma effect to any such purchase or acquisition,
no Event of Default shall have occurred and be continuing, (iv) immediately
after giving pro forma effect to any such purchase or acquisition, the Borrower
shall be in compliance with Section 6.16, and (v) at least five Business Days
prior to the date upon which any such purchase or acquisition is to be
consummated, the Borrower shall have delivered to the ABL Administrative Agent a
certificate of a Financial Officer certifying that all the requirements set
forth in this Section 6.04(m) have been satisfied or will be satisfied on or
prior to the consummation of such purchase or acquisition;

(n) investments made with the proceeds of equity issuances;

(o) in addition to investments, loans and advances otherwise expressly permitted
pursuant to this Section 6.04, investments, loans and advances by the Borrower
or any of its Restricted Subsidiaries in an aggregate amount (valued at cost)
not to exceed during the term of this Agreement $2,000,000 plus an amount equal
to any returns of capital actually received in cash in respect of any such
investments (which amount shall not exceed the amount of such investment valued
at cost at the time such investment was made);

(p) any investment not otherwise permitted by this Section 6.04; provided that
(i) no Event of Default exists or would arise therefrom and (ii) the ABL
Administrative

 

89



--------------------------------------------------------------------------------

Agent has determined that the actual average monthly Availability, calculated
after giving pro forma effect to the proposed investment as if made on the first
day of such six (6) month period, during the six (6) months prior to such
investment, and at the time of and immediately after making such investment
(calculated after giving pro forma effect to the proposed investment), is
greater than twenty percent (20%) of the Maximum Availability.

SECTION 6.05 Asset Sales. No Loan Party will, nor will it permit any Restricted
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than to the Borrower or another Restricted Subsidiary in
compliance with Section 6.04), except:

(a) sales, transfers and dispositions of (i) Inventory in the ordinary course of
business and (ii) used, obsolete, worn out or surplus equipment or property in
the ordinary course of business;

(b) sales, transfers and dispositions to the Borrower or any Restricted
Subsidiary, provided that any such sales, transfers or dispositions involving a
Restricted Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.10;

(c) sales, transfers and dispositions of accounts receivable in connection with
the compromise, settlement or collection thereof;

(d) sales, transfers and dispositions of investments permitted by clauses (j)
and (k) of Section 6.04;

(e) sale and leaseback transactions permitted by Section 6.06;

(f) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of the Borrower or any Restricted Subsidiary;

(g) licensing and cross-licensing arrangements entered into in the ordinary
course of business involving any technology or other intellectual property of
the Borrower or any Restricted Subsidiary;

(h)(i) dispositions of Permitted Investments for fair market value and
(ii) leases and subleases not materially interfering with the ordinary course of
business; and

(i) sales, transfers and other dispositions of assets (other than Equity
Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other clause of
this Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (i) shall not
exceed $20,000,000 during any fiscal year of the Borrower or $75,000,000 during
the term of this Agreement;

 

90



--------------------------------------------------------------------------------

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clauses (b), (f), (g), and (h)(ii) above)
shall be made for fair value and for at least 75% cash consideration.

SECTION 6.06 Sale and Leaseback Transactions. No Loan Party will, nor will it
permit any Restricted Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Restricted Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after the Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset.

SECTION 6.07 Swap Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, enter into any Swap Agreement or any speculative
transaction except (a) Swap Agreements entered into to hedge or mitigate risks
to which the Borrower or any Restricted Subsidiary has actual exposure (other
than those in respect of Equity Interests of the Borrower or any of its
Restricted Subsidiaries), and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary, in each case for the sole purpose of hedging in the
ordinary course of business.

SECTION 6.08 Restricted Payments; Certain Payments of Indebtedness.

(a) No Loan Party will, nor will it permit any Restricted Subsidiary to, declare
or make, or agree to pay or make, directly or indirectly, any Restricted
Payment, or to make, or agree to make any redemptions or repurchases with
respect to its capital stock, or incur any obligation (contingent or otherwise)
to do so, except: (i) each of Holdings and the Borrower may make Restricted
Payments and/or redemptions or repurchases with respect to its common Equity
Interests payable solely in additional shares of its common Equity Interests,
and, with respect to its preferred Equity Interests, payable solely in
additional shares of such preferred Equity Interests or in shares of its common
Equity Interests; (ii) Restricted Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests; (iii) each of Holdings and the
Borrower may make Restricted Payments and/or redemptions or repurchases with
respect to its common Equity Interests, not exceeding $5,000,000 during any
fiscal year, pursuant to and in accordance with stock option plans or other
benefit plans for management or employees of Holdings, the Borrower and its
Restricted Subsidiaries; (iv) each of Holdings and the Borrower may pay
dividends or make distributions to the Persons holding its Equity Interests in
an aggregate amount such that such Persons may pay (x) franchise taxes and other
fees, taxes and expenses to maintain their legal existence and (y) federal,
state and local income taxes to the extent attributable to Holdings and its
Subsidiaries or to the Borrower and its Subsidiaries as the case may be,
provided that in all events the amounts paid pursuant to clause (y) shall be
amounts sufficient to pay the direct obligations of such Persons for such taxes
and obligations of the Borrower and Holdings under the Tax Sharing Agreement,
provided, however, that (aa) the amounts paid under clause (y) shall not exceed
the amount that would be payable, on a

 

91



--------------------------------------------------------------------------------

consolidated or combined basis, were Holdings the common parent of a separate
federal consolidated group or state combined group including the Borrower and
its Subsidiaries and (bb) in the case of taxes attributable to the Unrestricted
Subsidiary, an amount equal to the amount of such tax payment has been received
by the Borrower from the Unrestricted Subsidiary prior to such payment being
made; and (v) so long as there exists no Event of Default, each of Holdings and
the Borrower may pay dividends or make distributions to the Persons holding its
Equity Interests in an aggregate amount such that such Persons may pay officers,
directors and corporate overhead expenses incurred in the ordinary course of
business up to a maximum aggregate amount of $2,500,000 in any fiscal year.

(b) No Loan Party will, nor will it permit any Restricted Subsidiary to, make or
agree to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness, or any payment or other distribution (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness (it being understood and agreed
that neither purchases by Holdings of the Term Loans under the Term Loan
Agreement nor exchanges of Term Loans for Qualified Subordinated PIK Debt under
the Term Loan Agreement shall constitute a payment or other distribution in
respect of any Indebtedness for purposes of this Section 6.08), except:

(i) payments of Indebtedness created under the Loan Documents and the Term Loan
Documents; provided that no voluntary prepayments of (i) principal may be made
under the Term Loan Documents, or (ii) payment of cash interest in respect of
Qualified Subordinated PIK Debt (collectively, a “Voluntary Payment”) unless
(x) no Default or Event of Default has occurred or would arise therefrom,
(y) (1) Availability has been equal to or greater than fifteen percent (15%) of
Maximum Availability at all times for the six (6) months immediately preceding
the date on which any proposed Voluntary Payment is proposed to be made, after
giving retrospective pro forma effect to the proposed Voluntary Payment and any
concurrent related and interdependent transaction otherwise permitted hereunder,
and (2) Availability is projected, after giving prospective pro forma effect to
the proposed Voluntary Payment and any concurrent related and interdependent
transaction otherwise permitted hereunder, to be equal to or greater than
fifteen percent (15%) of Maximum Availability at all times for the six
(6) months immediately after the date on which any proposed Voluntary Payment is
proposed to be made, and (z) prior to making any such Voluntary Payment, the ABL
Administrative Agent has (i) received from the Borrower projections, prepared in
good faith, indicating the Borrower’s compliance with the foregoing, and
(ii) confirmed in writing to the Borrower that those projections are acceptable
to the ABL Administrative Agent in its discretion;

(ii) payments of regularly scheduled interest and principal payments and any
mandatory prepayments or redemptions provided no Default has occurred and is
continuing hereunder, as and when due in respect of any Indebtedness, other than
payments in respect of the Subordinated Indebtedness prohibited by the
subordination provisions thereof;

 

92



--------------------------------------------------------------------------------

(iii) refinancings of Indebtedness to the extent permitted by Section 6.01;

(iv) payments or prepayments made with the proceeds of equity issuances; and

(v) payments of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.

(c) In addition to Restricted Payments permitted under Section 6.08(a) and
payments on or in respect of Indebtedness permitted under Section 6.08(b), any
Loan Party may make Restricted Payments and/or redemptions or repurchases with
respect to its common Equity Interests and payments of or in respect of
Indebtedness if (i) no Event of Default exists or would arise therefrom, and
(ii) the ABL Administrative Agent has determined that the average monthly
Availability, as projected on a pro-forma basis for the six (6) months following
and after giving effect to such Restricted Payment, will be greater than 20% of
the Maximum Availability.

SECTION 6.09 Change in Nature of Business.

(a) In the case of Holdings, engage in any business or activity other than
(i) the direct or indirect ownership of all outstanding Equity Interests in the
other Loan Parties, (ii) maintaining its corporate existence,
(iii) participating in tax, accounting and other administrative activities as
the parent of the consolidated group of companies, including the Loan Parties,
(iv) the execution and delivery of the Loan Documents to which it is a party and
the performance of its obligations thereunder, and (v) activities incidental to
the businesses or activities described in clauses (a) through (iv) of this
Section 6.09(a).

(b) In the case of each of the Loan Parties, engage in any line of business
substantially different from the business conducted by the Loan Parties and
their Subsidiaries on the Effective Date or any business substantially related
or incidental thereto.

SECTION 6.10 Transactions with Affiliates. No Loan Party will, nor will it
permit any Restricted Subsidiary to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except: (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to the Borrower or such Restricted Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties; (b) transactions between or
among the Borrower and any Restricted Subsidiary that is a Loan Party not
involving any other Affiliate; (c) transactions otherwise permitted by this
Agreement; (d) the payment of reasonable fees to directors of the Borrower or
any Restricted Subsidiary who are not employees of the Borrower or any
Restricted Subsidiary, and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers or
employees of the Borrower or its Restricted Subsidiaries in the ordinary course
of business; (e) any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Borrower’s
board of directors; (f) transactions pursuant to the Master Operating Lease; and
(g) the issuance of Qualified Subordinated PIK Debt in exchange for Term Loans
pursuant to the Term Loan Agreement.

 

93



--------------------------------------------------------------------------------

SECTION 6.11 Restrictive Agreements. No Loan Party will, nor will it permit any
Restricted Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon: (a) the ability of such Loan Party or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets; or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances or to transfer any assets to the Borrower
or any other Restricted Subsidiary or to Guarantee Indebtedness of the Borrower
or any other Restricted Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to restrictions and conditions existing on
the date hereof identified on Schedule 6.11 (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary or substantially all its assets pending such sale,
provided such restrictions and conditions apply only to the Restricted
Subsidiary or such assets that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases or licenses restricting the assignment
thereof , and (vi) the foregoing shall not apply to (x) restrictions contained
in assumed documents in connection with assumed Indebtedness incurred pursuant
to Section 6.01(i), (y) restrictions contained in documents in connection with
Indebtedness incurred pursuant to Section 6.01(o), provided that such
restrictions are no more onerous than market terms and conditions for such type
of Indebtedness incurred at the time such Indebtedness is incurred, and provided
in any case such subordination provisions are on terms satisfactory to the ABL
Administrative Agent and (z) the Term Loan Documents.

SECTION 6.12 Use of Proceeds. No Loan Party shall use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund Indebtedness originally
incurred for such purpose; or (b) for purposes other than those permitted under
this Agreement.

SECTION 6.13 Amendment of Material Documents. No Loan Party will, nor will it
permit any Restricted Subsidiary to, amend, modify or waive any of its rights
under (i) any agreement relating to any Subordinated Indebtedness, (ii) its
certificate of incorporation, by-laws, operating, management or partnership
agreement or other organizational documents, or (iii) the Master Operating
Lease, in each case to the extent any such amendment, modification or waiver
would reasonably be expected to be materially adverse to the Lenders.

SECTION 6.14 Accounting; Fiscal Year. Neither Holdings nor the Borrower shall,
nor shall they permit any Restricted Subsidiary of the Borrower to, change its
(a) accounting treatment and reporting practices or tax reporting treatment,
except as required by GAAP or any Requirement

 

94



--------------------------------------------------------------------------------

of Law and disclosed to the ABL Administrative Agent and provided that any such
changes are reconciled against the accounting treatment and reporting practices
or tax reporting treatment used by such entity at the date of this Agreement or
(b) fiscal year.

SECTION 6.15 Margin Regulations. Neither Holdings nor the Borrower shall, nor
shall they permit any Restricted Subsidiary of the Borrower to, use all or any
portion of the proceeds of any credit extended hereunder to purchase or carry
margin stock (within the meaning of Regulation U of the Federal Reserve Board)
in contravention of Regulation U of the Federal Reserve Board.

SECTION 6.16 Excess Availability. The Borrower shall at all times maintain
Availability equal to or greater than the greater of (a) ten percent (10%) of
Maximum Availability (calculated without inclusion of the Aggregate FILO
Commitments in the Total Commitments), and (b) $12,000,000.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise; or

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article
VII) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days; or

(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Restricted Subsidiary in or in connection with this Agreement
or any Loan Document or any amendment or modification thereof or waiver
thereunder, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any Loan Document
or any amendment or modification thereof or waiver thereunder, shall prove to
have been materially incorrect when made or deemed made; or

(d) any Loan Party shall fail to observe or perform (i) any covenant, condition
or agreement contained in Sections 5.01(g), 5.02(a), 5.03 (with respect to a
Loan Party’s existence), 5.10, 5.11(b), or 5.14 (except to the extent that such
failure to observe or perform the obligations set out in Section 5.14 relates
solely to an error in the transmission of funds or to other ordinary course of
business cash management issues and where such default or breach is rectified
within two (2) Business Days of any Loan Party becoming aware of such failure to
observe or perform) or Article VI, or (ii) any other covenant, condition or
agreement contained in this Agreement and such failure shall continue unremedied
for a period of 30 days after the earlier of such breach or notice thereof from
the ABL Administrative Agent (which notice will be given at the request of any
Lender); or

 

95



--------------------------------------------------------------------------------

(e) any Loan Party or any Subsidiary of the Borrower shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, and such failure relates to Indebtedness having a
principal amount of $15,000,000 or more, when and as the same shall become due
and payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise); or

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or any Subsidiary of any Loan Party or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or any Subsidiary of any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered; or

(h) any Loan Party or any Subsidiary of any Loan Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (g) of this Article VII, (iii) apply
for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Loan Party or Subsidiary
of any Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or

(i) any Loan Party or any Subsidiary of any Loan Party shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due; or

(j) one or more judgments for the payment of money in each case an aggregate
amount in excess of $15,000,000 (not covered by insurance as to which the
insurer has been notified and has not denied coverage) shall be rendered against
any Loan Party, any Restricted Subsidiary of any Loan Party or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed or bonded pending
appeal, or any Loan Party or any Restricted Subsidiary of any Loan Party shall
fail within 30 days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued; or

 

96



--------------------------------------------------------------------------------

(k) an ERISA Event shall have occurred that individually or when taken together
with any other ERISA Events that have occurred, is in excess of $5,000,000 and
could reasonably be expected to have a Material Adverse Effect; or

(l) a Change in Control (or a “Change in Control” as such term is defined in the
Term Loan Agreement) shall occur; or

(m) the occurrence of (i) any material “default”, as defined in any Loan
Document (other than this Agreement) or the breach of any of the material terms
or provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided and (ii) any other
“default”, as defined in any Loan Document (other than this Agreement) or the
breach of any other terms or provisions of any Loan Document (other than this
Agreement), which default or default or breach continues unremedied for a period
of 30 days; or

(n) the Loan Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
the Loan Guaranty, or any Loan Guarantor shall fail to comply with any of the
terms or provisions of the Loan Guaranty to which it is a party, or any Loan
Guarantor shall deny that it has any further liability under the Loan Guaranty
to which it is a party, or shall give notice to such effect; or

(o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms of any Loan Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document, or any Loan Party shall fail to comply with any of the
terms or provisions of any Collateral Document; or

(p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or

(q) except as otherwise expressly permitted hereunder, (i) the Borrower shall
suspend the operation of twenty percent (20%) or more of its store locations for
a period of time exceeding five (5) Business Days, or (ii) any Loan Party shall
liquidate all or a material portion of its assets or store locations, or employ
an agent or other third party to conduct a program of closings, liquidations or
“Going-Out-Of-Business” sales of any material portion of its business;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article VII), and at any time thereafter
during the continuance of such event, with the consent of the Required Lenders,
the ABL Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate the Revolving Commitments, and
thereupon the Revolving Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so

 

97



--------------------------------------------------------------------------------

declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (g) or (h) of this Article VII, the
Revolving Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower. Upon the occurrence and
the continuance of an Event of Default, the ABL Administrative Agent may, and at
the request of the Required Lenders shall, exercise any rights and remedies
provided to the ABL Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.

ARTICLE VIII

The Administrative Agent

SECTION 8.01 Appointment of ABL Administrative Agent and Collateral Agent. Each
of the Lenders and each of the Issuing Banks hereby irrevocably appoints Wells
Fargo as ABL Administrative Agent and authorizes the ABL Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the ABL
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. Each of the Lenders
hereby irrevocably appoints Wells Fargo as Collateral Agent for purposes of the
perfection of all Liens created by the Loan Documents and all other purposes
stated therein and authorizes the Collateral Agent to enter into and exercise
such powers as set forth in the Intercreditor Agreement.

The bank serving as the ABL Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the ABL Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Loan Parties or any Subsidiary of a Loan
Party or other Affiliate thereof as if it were not the ABL Administrative Agent
hereunder.

SECTION 8.02 Limited Duties. The ABL Administrative Agent shall not have any
duties or obligations except those expressly set forth in the Loan Documents.
Without limiting the generality of the foregoing, (a) the ABL Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the ABL Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the ABL Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the ABL Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information

 

98



--------------------------------------------------------------------------------

relating to any Loan Party or any of its Subsidiaries that is communicated to or
obtained by the bank serving as ABL Administrative Agent or any of their
Affiliates in any capacity. The ABL Administrative Agent shall not be liable for
any action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The ABL Administrative Agent
shall be deemed not to have knowledge of any Default unless and until written
notice thereof is given to the ABL Administrative Agent by the Borrower or a
Lender. The ABL Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection with
any Loan Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, (v) the creation, perfection or
priority of Liens on the Collateral or the existence of the Collateral, or
(vi) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the ABL Administrative Agent.

SECTION 8.03 Reliance. The ABL Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. The
ABL Administrative Agent also may rely upon any statement made to it orally or
by telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The ABL Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

SECTION 8.04 Delegation of Rights and Duties. The ABL Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the ABL Administrative Agent. The ABL
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding clauses shall apply to any such
sub-agent and to the Related Parties of the ABL Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as ABL Administrative Agent.

SECTION 8.05 Resignation of ABL Administrative Agent. Subject to the appointment
and acceptance of a successor ABL Administrative Agent as provided in this
clause, the ABL Administrative Agent may resign at any time by notifying the
Lenders and the Borrower. Upon any such resignation, the Required Lenders shall
have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring ABL Administrative Agent gives notice of its
resignation, then the retiring ABL Administrative Agent may, on behalf of the
Lenders, appoint a successor ABL Administrative Agent which shall be a
commercial bank or an Affiliate of any such commercial

 

99



--------------------------------------------------------------------------------

bank. Upon the acceptance of its appointment as ABL Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring ABL Administrative
Agent and the retiring ABL Administrative Agent shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrower to a
successor ABL Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the ABL Administrative Agent’s resignation hereunder, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring ABL Administrative Agent its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as ABL Administrative Agent.

SECTION 8.06 Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the ABL Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the ABL Administrative Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

SECTION 8.07 Reports. Each Lender hereby agrees that: (a) it has requested a
copy of each Report prepared by or on behalf of the ABL Administrative Agent;
(b) it has requested a copy of all financial statements and projections required
to be delivered by the Borrower hereunder; (b) the ABL Administrative Agent
(i) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(ii) shall not be liable for any information contained in any Report; (c) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the ABL Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the ABL Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by any
such Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.

SECTION 8.08 Syndication Agent and Arrangers. The Syndication Agent and the
Arrangers shall not have any right, power, obligation, liability, responsibility
or duty under this Agreement other than those applicable to all Lenders as such,
except for the rights of the Syndication Agent to the fees in accordance with
Section 2.12(b) hereof.

 

100



--------------------------------------------------------------------------------

SECTION 8.09 Defaulting Lenders.

(a) [RESERVED]

(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Defaulting Lender
for no cash consideration (pro rata, based on the respective Revolving
Commitments of those Lenders electing to exercise such right), of the Defaulting
Lender’s Revolving Commitment to fund future Loans. Upon any such purchase of
the Applicable Percentage of any Defaulting Lender, the Defaulting Lender’s
share in future Loans and Letters of Credit and its rights under the Loan
Documents with respect thereto shall terminate on the date of purchase, and the
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Assumption.

(c) In addition to the rights of the non-Defaulting Lenders set forth in
Section 8.09(b) above, the Borrower shall have the right, at any time, upon
notice to a Defaulting Lender or a Deteriorating Lender and the ABL
Administrative Agent, to replace such Defaulting Lender or Deteriorating Lender
in accordance with the provisions of Section 2.19(b) hereof.

(d) Each Defaulting Lender shall indemnify the ABL Administrative Agent and each
non-Defaulting Lender from and against any and all loss, damage or expenses,
including, but not limited to, reasonable attorneys’ fees and funds advanced by
the ABL Administrative Agent or by any non-Defaulting Lender, on account of a
Defaulting Lender’s failure to timely fund its Applicable Percentage of a Loan
or to otherwise perform its obligations under the Loan Documents.

SECTION 8.10 Indemnification of Agents. The Lenders agree to indemnify each of
the ABL Administrative Agent and the Collateral Agent in its capacity as such,
and each Related Party of any of the foregoing Persons (to the extent not
reimbursed by the Loan Parties and without limiting the obligation of the Loan
Parties to do so), ratably according to their respective Applicable Percentages
in effect on the date on which indemnification is sought under this Section 8.10
(or, if indemnification is sought after the date upon which the Revolving
Commitment of any Lender shall have terminated and the Loans shall have been
paid in full, ratably in accordance with such Applicable Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
the ABL Administrative Agent or the Collateral Agent in any way relating to or
arising out of, the Revolving Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Agent under or in connection with any of the foregoing; provided that no
Lender shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from the ABL
Administrative Agent’s or the Collateral Agent’s gross negligence or willful
misconduct. The agreements in this Section 8.10 shall survive the payment of the
Loans and all other amounts payable hereunder.

 

101



--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous

SECTION 9.01 Notices.

(a) All notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by facsimile, as follows:

 

  (i) if to any Loan Party, to the Borrower at:

Orchard Supply Hardware LLC

6450 Via Del Oro

San Jose, CA 95119

Attention: Chief Executive Officer and Chief Financial Officer

Facsimile No: (408) 629-7174

 

  (ii) if to the ABL Administrative Agent, the Collateral Agent, Wells Fargo or
the Swingline Lender, to Wells Fargo at:

Wells Fargo Bank, National Association

One Boston Place, 18th Floor

Boston, MA 02108

Attention: Jason Searle

Facsimile No.: (617) 338-1497

with copy to:

Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attention: Donald E. Rothman, Esquire

Facsimile No.: (617) 692-3556

 

  (iii) if to any other Lender or Issuing Bank, to it at its address or
facsimile number set forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, such notice shall be deemed to have been given at the opening of
business on the next Business Day for the recipient.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the ABL Administrative
Agent; provided that the

 

102



--------------------------------------------------------------------------------

foregoing shall not apply to notices pursuant to Article II or to compliance and
no Event of Default certificates delivered pursuant to Section 5.01(d) unless
otherwise agreed by the ABL Administrative Agent and the applicable Lender. The
ABL Administrative Agent or the Borrower (on behalf of the Loan Parties) may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it; provided
that approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

SECTION 9.02 Waivers; Amendments.

(a) No failure or delay by the ABL Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the ABL Administrative Agent, the Issuing Banks and the Lenders hereunder and
under any other Loan Document are cumulative and are not exclusive of any rights
or remedies that they would otherwise have. No waiver of any provision of any
Loan Document or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by clause (b) of this
Section 9.02, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the ABL Administrative Agent, any Lender or any Issuing Bank may have had notice
or knowledge of such Default at the time.

(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
ABL Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall: (i) increase the Revolving Commitment of any Lender without the
written consent of such Lender (provided that the ABL Administrative Agent may
make Protective Advances as set forth in Section 2.04), (ii) reduce or forgive
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce or forgive any interest or fees payable hereunder,
without the written consent of each Lender directly affected thereby, (iii)

 

103



--------------------------------------------------------------------------------

postpone the Revolving Credit Termination Date or any scheduled date of payment
of the principal amount of any Loan or LC Disbursement, or any date for the
payment of any interest, fees or other Obligations payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Revolving Commitment, without the written consent of each
Lender directly affected thereby, (iv) change Section 2.18(b) or 2.18(d) in a
manner that would alter the manner in which payments are shared, without the
written consent of each Lender, (v) increase the advance rates set forth in the
definition of Borrowing Base or add new categories of eligible assets, without
the written consent of the Supermajority Lenders, (vi) change any of the
provisions of this Section or the definition of “Required Lenders”,
“Super-Majority Lenders” or any other provision of any Loan Document specifying
the number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender, (vii) release
all or substantially all of the Loan Guarantors from their obligations under the
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender, or (viii) except as
provided in clauses (d) and (e) of this Section or in any Collateral Document,
release all or substantially all of the Collateral, without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the ABL Administrative Agent, the
Issuing Bank or the Swingline Lender hereunder without the prior written consent
of the ABL Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be; and provided further that with respect to any amendment, waiver
or modification of this Agreement or any Loan Document requiring the consent of
the Required Lenders or of all affected Lenders pursuant to this Section 9.02,
Ares Capital Markets Group shall not be entitled to vote with respect to any
Disqualified Ares Loans. The ABL Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

(c) The Lenders hereby irrevocably authorize the ABL Administrative Agent, at
its option and in its sole discretion, to release any Loan Guarantor or any
Liens granted to the ABL Administrative Agent by the Loan Parties on any
Collateral (i) upon the termination of all Revolving Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to any Issuing Bank, (ii) constituting property being sold
or disposed of if such sale or disposition is made in compliance with the terms
of this Agreement, (iii) constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the ABL Administrative
Agent and the Lenders pursuant to Article VII. Except as provided in the
preceding sentence, the ABL Administrative Agent will not release any Liens on
Collateral without the prior written authorization of the Required Lenders;
provided that the ABL Administrative Agent may in its discretion, release its
Liens on Collateral valued in the aggregate not in excess of $500,000 during any
calendar year without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

 

104



--------------------------------------------------------------------------------

(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrower may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement; provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrower and the ABL Administrative Agent
shall agree, as of such date, to purchase for cash the Loans and other
Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.

SECTION 9.03 Expenses; Indemnity; Damage Waiver.

(a) The Borrower and each other Loan Party shall jointly and severally pay
(i) all reasonable out-of-pocket expenses incurred by the ABL Administrative
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of one primary counsel and one local counsel in each relevant
jurisdiction for the ABL Administrative Agent, in connection with the
syndication and distribution (including, without limitation, via the internet or
through a service such as Intralinks) of the credit facilities provided for
herein, the preparation and administration of the Loan Documents or any
amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and the creation, perfection or protection of the Liens under the
Loan Documents, (ii) all reasonable out-of-pocket expenses incurred by any
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iii) all reasonable
out-of-pocket expenses incurred by the ABL Administrative Agent, any Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel for the ABL Administrative Agent, any Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses being reimbursed by the Borrower under this Section include,
without limiting the generality of the foregoing, costs and expenses incurred in
connection with:

(i) appraisals;

(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the ABL Administrative Agent and reasonably

 

105



--------------------------------------------------------------------------------

acceptable to the Borrower or the internally allocated per diem fees for each
Person employed by the ABL Administrative Agent with respect to each field
examination, together with the reasonable fees and expenses associated with
collateral monitoring services performed by the ABL Administrative Agent (and
the Borrower agrees to modify or adjust the computation of the Borrowing Base
which may include maintaining additional Reserves, modifying the advance rates
or modifying the eligibility criteria for the components of the Borrowing Base
to the extent required by the ABL Administrative Agent as a result of any such
evaluation, appraisal or monitoring);

(iii) lien and title searches and title insurance;

(iv) taxes, fees and other charges for filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Collateral Agent’s Liens;

(v) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and

(vi) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.

All of the foregoing costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.10(b).

(b) The Borrower shall indemnify the ABL Administrative Agent, each other Agent,
each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability to the extent related in any
way to the Borrower or any of its Subsidiaries, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
penalties, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any Guarantor against any Indemnitee for
breach in bad faith

 

106



--------------------------------------------------------------------------------

of such Indemnitee’s obligations hereunder, if the Borrower or such Guarantor
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the ABL Administrative Agent, any other Agent, any Issuing Bank or the
Swingline Lender under clause (a) or (b) of this Section 9.03, each Lender
severally agrees to pay to the ABL Administrative Agent, such other Agent, such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against the ABL Administrative Agent, such other Agent, such Issuing
Bank or the Swingline Lender in its capacity as such.

(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e) All amounts due under this Section 9.03 shall be payable promptly after
written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (c) of this Section 9.04) and, to the extent expressly
contemplated hereby, the Related Parties of each of the ABL Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

 

107



--------------------------------------------------------------------------------

(b)(i) Subject to the conditions set forth in clause (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required if
(i) an Event of Default has occurred and is continuing or (ii) the assignment is
to a Lender, an Affiliate of a Lender, or an Approved Fund;

(B) the ABL Administrative Agent; provided that no consent of the ABL
Administrative Agent shall be required for an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank; provided that no consent of any Issuing Bank shall be
required for an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund.

(ii) Assignments shall be subject to the following additional conditions:

(A) no assignment may be made to any of (i) Holdings, (ii) any Permitted Holder
or (iii) any Affiliate of Holdings or any Permitted Holder (other than Ares
Capital Markets Group) if, after giving effect to such assignment, Holdings, the
Permitted Holders and their Affiliates (other than Ares Capital Markets Group),
collectively, would hold in excess of 10% of the total aggregate amount of the
Revolving Commitments;

(B) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Commitment or Loans of any Class, the amount of the
Revolving Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the ABL Administrative Agent) shall not be
less than $5,000,000 unless each of the Borrower and the ABL Administrative
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default pursuant to clauses (a), (b), (g), (h), or
(i) of Article VII has occurred and is continuing;

(C) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(D) the parties to each assignment shall execute and deliver to the ABL
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(E) the assignee, if it shall not be a Lender, shall deliver to the ABL
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their related parties or their respective securities)

 

108



--------------------------------------------------------------------------------

will be made available and who may receive such information in accordance with
the assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (c) of
this Section 9.04.

(iv) The ABL Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Commitment of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the ABL Administrative Agent, the Issuing Banks
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section 9.04
and any written consent to such assignment required by clause (b) of this
Section 9.04, the ABL Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender

 

109



--------------------------------------------------------------------------------

or the assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the ABL
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this clause.

(c)(i) Any Lender may, without the consent of the Borrower, the ABL
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Commitment and the Loans owing to
it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrower, the
ABL Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to clause (c)(ii) of this Section 9.04, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to clause (b) of this Section 9.04. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.

(d)(ii) A Participant shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.17(e) as though it were a Lender.

(e) Any Lender may at any time without consent of the Borrower or the ABL
Administrative Agent pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including without limitation any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section 9.04 shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Loan Parties in the Loan Documents and in the certificates or other
instruments delivered in

 

110



--------------------------------------------------------------------------------

connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the ABL
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Revolving Commitments have
not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the ABL Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the ABL Administrative Agent and
when the ABL Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or such
Loan Guarantor against any of and all the Secured Obligations held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under the Loan Documents and although such obligations may be unmatured. The
applicable Lender shall notify the Borrower and the ABL Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

111



--------------------------------------------------------------------------------

SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) The Loan Documents (other than those containing a contrary express choice of
law provision) shall be governed by and construed in accordance with the laws of
the State of New York, without giving effect to the conflicts of laws principles
thereof, but including Section 5-1401 of the New York General Obligations Law.

(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the ABL Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against any Loan Party or its properties in
the courts of any jurisdiction.

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in clause (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER

 

112



--------------------------------------------------------------------------------

PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality.

(a) Each of the ABL Administrative Agent, the Issuing Banks and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed: (i) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (ii) to the extent requested
by any regulatory authority; (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (iv) to any other party
to this Agreement; (v) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations; (vii) with the consent of the Borrower; or
(viii) to the extent such Information (A) is or becomes publicly available other
than as a result of a breach of this Section 9.12 or (B) is or becomes available
to the ABL Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis from a source other than the Borrower. For the purposes
of this Section 9.12, “Information” means all information received from the
Borrower relating to the Borrower or its business, other than any such
information that is available to the ABL Administrative Agent, any Issuing Bank
or any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, the Borrower will notify the ABL Administrative Agent if the
information includes material non-public information (within the meaning of
United States federal securities laws) with respect to Sears Holdings
Corporation and its Affiliates (taken as a whole) and any of their respective
securities. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
confidential information of a similar nature.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

113



--------------------------------------------------------------------------------

(c) ALL INFORMATION, INCLUDING WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER
OR THE ABL ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF ADMINISTERING,
THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES) AND ITS SECURITIES. ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ABL ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

SECTION 9.13 Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither any Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

SECTION 9.14 USA PATRIOT ACT. Each Lender that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Borrower and each Guarantor that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies the Borrower and each Guarantor, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower and each Guarantor in
accordance with the Act.

SECTION 9.15 Disclosure. Each Loan Party and each Lender hereby acknowledges and
agrees that the ABL Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

SECTION 9.16 Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
ABL Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the ABL Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the ABL
Administrative Agent thereof, and, promptly upon the ABL Administrative Agent’s
request therefor shall deliver such Collateral to the ABL Administrative Agent
or otherwise deal with such Collateral in accordance with the ABL Administrative
Agent’s instructions.

SECTION 9.17 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts

 

114



--------------------------------------------------------------------------------

which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the maximum lawful rate (the “Maximum Rate”) which
may be contracted for, charged, taken, received or reserved by the Lender
holding such Loan in accordance with applicable law, the rate of interest
payable in respect of such Loan hereunder, together with all Charges payable in
respect thereof, shall be limited to the Maximum Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan
but were not payable as a result of the operation of this Section shall be
cumulated and the interest and Charges payable to such Lender in respect of
other Loans or periods shall be increased (but not above the Maximum Rate
therefor) until such cumulated amount, together with interest thereon at the
Federal Funds Effective Rate to the date of repayment, shall have been received
by such Lender.

SECTION 9.18 Amendment and Restatement.

(a) On the Effective Date, the Existing Credit Agreement shall be amended and
restated in its entirety by this Agreement, and the Existing Credit Agreement
shall thereafter be of no further force and effect, except to evidence (i) the
incurrence by the Borrower of the “Obligations” under and as defined in the
Existing Credit Agreement (whether or not such “Obligations” are contingent as
of the Effective Date), (ii) the representations and warranties made by the
Borrower prior to the Effective Date and (iii) any action or omission performed
or required to be performed pursuant to such Existing Credit Agreement prior to
the Effective Date (including any failure, prior to the Effective Date, to
comply with the covenants contained in such Existing Credit Agreement). The
amendments and restatements set forth herein shall not cure any breach thereof
or any “Default” or “Event of Default” under and as defined in the Existing
Credit Agreement existing prior to the Effective Date. This Agreement is not in
any way intended to constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement or evidence payment of all or any
portion of such obligations and liabilities.

(b) The terms and conditions of this Agreement and the ABL Administrative
Agent’s and the Lenders’ rights and remedies under this Agreement and the other
Loan Documents shall apply to all of the “Obligations” incurred under and as
defined in the Existing Credit Agreement.

(c) On and after the Effective Date, (i) all references to the Existing Credit
Agreement in the Loan Documents (other than this Agreement) shall be deemed to
refer to the Existing Credit Agreement, as amended and restated hereby, (ii) all
references to any Article, Section or sub-clause of the Existing Credit
Agreement in any Loan Document (other than this Agreement) shall be deemed to be
references to the corresponding provisions of this Agreement and (iii) except as
the context otherwise provides, on or after the Effective Date, all references
to this Agreement herein (including for purposes of indemnification and
reimbursement of fees) shall be deemed to be reference to the Existing Credit
Agreement, as amended and restated hereby.

(d) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver, whether or not similar and, except
as expressly provided herein or in any other Loan Document, all terms and
conditions of the Loan Documents remain in full force and effect unless
otherwise specifically amended hereby or any other Loan Document.

 

115



--------------------------------------------------------------------------------

SECTION 9.19 Intercreditor Agreement. Notwithstanding anything herein to the
contrary, the Liens and security interests granted to the Collateral Agent
pursuant to the Collateral Documents, and the exercise of any right or remedy by
the Collateral Agent hereunder or thereunder, are subject to the provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

SECTION 9.20 Refinancing of Term Loan Documents.

Notwithstanding anything to the contrary, the Borrower shall be permitted to
refinance the Term Loan Documents with new term loans or new notes in a Rule
144A or other private placement (the “New Facility”). In connection with such
refinancing, the Agents and the Lenders shall agree that the Borrower and the
Guarantors may grant the collateral agent under the New Facility valid and
perfected first priority liens in all of the remaining personal assets of the
Borrower that do not constitute the Collateral (the “Remaining Collateral”). In
that case, the ABL Facility shall have valid and perfected first priority liens
on the Collateral and valid and perfected second priority liens (subject only to
the liens securing the New Facility) on the Remaining Collateral. The New
Facility shall have valid and perfected second priority liens (subject only to
the liens security the ABL Facility) on the Collateral and valid and perfected
first priority liens on the Remaining Collateral pursuant to an intercreditor
agreement addressing the priorities and other terms and conditions customary for
such agreements, which terms are all reasonably acceptable to the Agents and the
Required Lenders. The consent of the Required Lenders shall not be required in
connection with the refinancing of the Term Loan Documents.

ARTICLE X

Loan Guaranty

SECTION 10.01 Guaranty. Each Loan Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Lenders the prompt payment when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations and all costs and expenses
including, without limitation, all court costs and attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and
reasonable out-of-pocket expenses paid or incurred by the ABL Administrative
Agent, the Issuing Banks and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, the
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations.

 

116



--------------------------------------------------------------------------------

SECTION 10.02 Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the ABL
Administrative Agent, any Issuing Bank or any Lender to sue the Borrower, any
Loan Guarantor, any other guarantor, or any other person obligated for all or
any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.

SECTION 10.03 No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
ABL Administrative Agent, any Issuing Bank, any Lender, or any other person,
whether in connection herewith or in any unrelated transactions.

(b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise (other than a defense of payment or performance), or
any provision of applicable law or regulation purporting to prohibit payment by
any Obligated Party, of the Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the ABL Administrative
Agent, any Issuing Bank or any Lender to assert any claim or demand or to
enforce any remedy with respect to all or any part of the Guaranteed
Obligations; (ii) any waiver or modification of or supplement to any provision
of any agreement relating to the Guaranteed Obligations; (iii) any release,
non-perfection, or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other guarantor of or other person liable for any of the
Guaranteed Obligations; (iv) any action or failure to act by the ABL
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

 

117



--------------------------------------------------------------------------------

SECTION 10.04 Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower or any Loan Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Loan Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. The ABL Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, accept an assignment of any such Collateral in lieu of foreclosure or
otherwise act or fail to act with respect to any collateral securing all or a
part of the Guaranteed Obligations, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
without affecting or impairing in any way the liability of such Loan Guarantor
under this Loan Guaranty except to the extent the Guaranteed Obligations have
been fully and indefeasibly paid in cash. To the fullest extent permitted by
applicable law, each Loan Guarantor waives any defense arising out of any such
election even though that election may operate, pursuant to applicable law, to
impair or extinguish any right of reimbursement or subrogation or other right or
remedy of any Loan Guarantor against any Obligated Party or any security.

SECTION 10.05 Rights of Subrogation. No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the ABL Administrative Agent, the Issuing Banks and the
Lenders.

SECTION 10.06 Reinstatement; Stay of Acceleration. If at any time any payment of
any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made and whether or not the ABL Administrative Agent,
the Issuing Banks and the Lenders are in possession of this Loan Guaranty. If
acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Lender.

SECTION 10.07 Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the ABL Administrative Agent nor any Issuing Bank nor any Lender shall
have any duty to advise any Loan Guarantor of information known to it regarding
those circumstances or risks.

 

118



--------------------------------------------------------------------------------

SECTION 10.08 Termination. The Lenders may continue to make loans or extend
credit to the Borrower based on this Loan Guaranty until three days after it
receives written notice of termination from any Loan Guarantor. Notwithstanding
receipt of any such notice, each Loan Guarantor will continue to be liable to
the Lenders for any Guaranteed Obligations created, assumed or committed to
prior to the third day after receipt of the notice, and all subsequent renewals,
extensions, modifications and amendments with respect to, or substitutions for,
all or any part of that Guaranteed Obligations.

SECTION 10.09 Taxes. Subject to the same exceptions and limitations applicable
to the Borrower under Section 2.17 of the Agreement, mutatis mutandis, all
payments of the Guaranteed Obligations will be made by each Loan Guarantor free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Loan Guarantor shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the ABL
Administrative Agent, any Lender or any Issuing Bank (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Guarantor shall make such deductions and
(iii) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

SECTION 10.10 Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any Loan
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”).
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder; provided that nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.

SECTION 10.11 Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Applicable Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article X, each Non-Paying Guarantor’s “Applicable Percentage”
with respect to any such

 

119



--------------------------------------------------------------------------------

payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrower after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Loan Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Loan Guarantor,
the aggregate amount of all monies received by such Loan Guarantors from the
Borrower after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
payment in full in cash of the Guaranteed Obligations. This provision is for the
benefit of the ABL Administrative Agent, the Issuing Banks, the Lenders and the
Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.

SECTION 10.12 Liability Cumulative. The liability of each Loan Party as a Loan
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the ABL Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.

SECTION 10.13 Common Enterprise. The successful operation and condition of each
of the Loan Parties is dependent on the continued successful performance of the
functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit, directly and indirectly, from (i) successful operations of each of the
other Loan Parties and (ii) the credit extended by the Lenders to the Borrower
hereunder, both in their separate capacities and as members of the group of
companies.

ARTICLE XI

Existing Credit Agreement Amended and Restated

Upon satisfaction of the conditions precedent to the effectiveness of this
Agreement, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety (except to the extent that definitions from the
Existing Credit Agreement are incorporated herein by reference) and (b) the
rights and obligations of the parties under the Existing Credit Agreement shall
be subsumed within, and be governed by, this Agreement; provided, however, that
the Loan Parties hereby agrees that (i) the Existing Letters of Credit shall be
Letters of Credit hereunder, and the LC Exposure under, and as defined in, the
Existing Credit Agreement on the Effective Date shall be LC Exposure hereunder,
and (ii) all Obligations of the Loan Parties under, and as defined in, the
Existing Credit Agreement shall remain outstanding, shall constitute continuing
Obligations secured by the Collateral, and this Agreement shall not be deemed to
evidence or result in a novation or repayment and reborrowing of such
obligations and other liabilities.

[Signature Pages Follow]

 

120



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ORCHARD SUPPLY HARDWARE LLC, as Borrower By: Orchard Supply Hardware Stores
Corporation, its Managing Member By:  

    /s/ Michael W. Fox

Name: Michael W. Fox Title: Senior Vice President, General               Counsel
and Secretary ORCHARD SUPPLY HARDWARE STORES CORPORATION, as Loan Guarantor By:
 

    /s/ Michael W. Fox

Name: Michael W. Fox Title: Senior Vice President, General               Counsel
and Secretary

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Administrative Agent, Collateral
Agent, Swingline Lender, Issuing Bank and as a Lender

By:

 

    /s/ Jason B. Searle

Name: Jason B. Searle

Title:   Director

 

[Signature Page to Third Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Syndication Agent, Issuing Bank and as a Lender

By:

 

    /s/ Christine M. Scott

Name: Christine M. Scott

Title:   SVP & Director

 

[Signature Page to Third Amended and Restated Credit Agreement]